Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 1 of 44




                     Exhibit I1
      Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 2 of 44

                             Atkinson-Baker, Inc.
                               www.depo.com


 1                 UNITED STATES DISTRICT COURT

 2                 SOUTHERN DISTRICT OF NEW YORK

 3   ____________________________

 4   Eastern Profit Corporation, )

 5                   Plaintiff,         )

 6   V.                                 )     Civil Action No.

 7   Strategic Vision U.S, LLC,         )     1:18 CV 02185

 8   Defendant.                         )

 9   _____________________________

10

11                   C O N F I D E N T I A L

12

13

14            Videotaped Deposition of Bill Gertz

15                    Tuesday, October 15, 2019

16

17   ATKINSON-BAKER, INC.
     COURT REPORTERS
18   (800) 288-3376
     www.depo.com
19   Reported by: Jackie Smith

20

21




                                                                          Page 1
                                 Bill Gertz
                              October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 3 of 44

                                                 Atkinson-Baker, Inc.
                                                   www.depo.com

 1                      EXHIBITS                                  1   themselves. Counsel, please introduce yourselves
 2                                                                2               MS. KROPF: I am Sara Kropf. I
 3     No.               Description                     Page     3   represent the witness.
 4     1             E Mail, 11 11 17                     11      4               MS. LUETKEMEYER: Lucinda Luetkemeyer on
 5     2             News Article                        61       5   behalf of the defendant and counter claimant,
 6     3             News Article                        83       6   Strategic Vision.
 7                                                                7               MS. CLINE: Joanna Cline, Pepper
 8                                                                8   Hamilton, on behalf of Eastern Profit.
 9                                                                9               THE VIDEOGRAPHER: Will the court
10                                                               10   reporter please swear in the witness.
11                                                               11         (Whereupon, witness was duly sworn.)
12                     (EXHIBITS RETAINED)                       12   BY MS. LUETKEMEYER:
13                                                               13          Q.     Good morning, Mr. Gertz.
14                                                               14          A.     Good morning.
15                                                               15          Q.     We met earliest. I am Lucinda
16                                                               16   Luetkemeyer and I represent, Strategic Vision, the
17                                                               17   defendant in this action. You are here today for your
18                                                               18   deposition.
19                                                               19          Have you ever been deposed before?
20                                                               20          A.     Yes.
21                                                               21          Q.     And when was that?

                                                        Page 6                                                             Page 8

 1              PROCEEDINGS                                       1          A.     Many years ago.
 2                   (12:03 a.m.)                                 2         Q.     Do you remember what action it was
 3            THE VIDEOGRAPHER: I am Jeffrey Elam,                3   in?
 4   your videographer, and I represent Atkinson Baker,           4          A.     I don't.
 5   Incorporated in Glendale, California.                        5         Q.     Okay. So if you have been deposed
 6            I am not financially interested in this             6   before, it's fair to say that you understand what a
 7   action, nor am I related or employed of any attorney         7   deposition is?
 8   or any party. The date is October 15, 2019. The time         8          A.     Yes.
 9   is 12:03 p.m.                                                9         Q.     You take an oath to tell the truth
10            This deposition is being taking place at           10   and you understand that's the whole truth to the full
11   Kropf Moseley PLLC, 1100 H Street, Suite 1220,              11   extent of your knowledge?
12   Washington, D.C. The Case is filed in the United            12          A.     Yes.
13   States District Court for the Southern District of New      13         Q.     If you answer a question that I ask,
14   York, Case No. 18 CV 2185(K) excuse me, (JGK),              14   I'm going to assume that you understood my question;
15   entitled Eastern Profit Corporation, Limited versus         15   is that fair?
16   Strategic Vision U.S., LLC.                                 16          A.     Okay.
17            The deponent is Bill Gertz. This                   17         Q.     And if you need clarification or if I
18   deposition is being taken on behalf of the defendant.       18   speak too quickly, which sometimes I do, please just
19   Your court reporter is Jackie Smith from ELSS               19   ask me to rephrase it and I will.
20   Executive Reporting.                                        20         And I will also ask you to please give
21            Counsel will now please introduce                  21   verbal answers like yes or no instead of um hum or uh

                                                        Page 7                                                             Page 9

                                                                                                               3 (Pages 6 to 9)
                                                      Bill Gertz
                                                   October 15, 2019
          Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 4 of 44

                                                     Atkinson-Baker, Inc.
                                                       www.depo.com

 1   huh, just so it's clear for the court reporter; is           1         Q.    And did you, in fact, use this Signal
 2   that fair?                                                   2   ap to auto delete the messages that you received?
 3         A.     Okay.                                           3          A.    Yes.
 4         Q.     Mr. Gertz, I see that your Counsel              4         Q.    Do you how long you had the setting
 5   has provided me with one document that you brought           5   for, one day, ten minutes?
 6   with you today.                                              6          A.    No, I don't remember.
 7         Do you have a copy of that in front of you?            7         Q.    Do any of the messages with
 8         A.     Yes, I do.                                      8   Ms. Wallop remain on your Signal ap?
 9                       ----                                     9          A.    No.
10      (Exhibit No. 1 marked for identification.)               10         Q.    What about messages with Mr. Waller?
11                       ----                                    11          A.    No.
12         Q.     I'm going to go ahead and mark this            12         Q.    Did you ever communicate with
13   as Exhibit 1. And what is this document, Mr. Gertz?         13   Mr. Waller over Signal?
14         A.     It appears to be an e mail from                14          A.    I can't remember.
15   French Wallop.                                              15         Q.    Did you ever use any encrypted
16         Q.     And that's to you, correct?                    16   message Aps in this matter?
17         A.     Yes.                                           17          A.    No.
18         Q.     And this e mail is dated November              18         Q.    Okay. Did you ever communicate with
19   11th of 2017?                                               19   Mr. Guo via Signal?
20         A.     Yes.                                           20          A.    Yes.
21         Q.     And do you remember what prompted              21         Q.    Okay. And do any of those

                                                       Page 10                                                      Page 12

 1   this e mail?                                                 1   communications remain?
 2         A.     I do not.                                       2         A.    No.
 3         Q.     And how did you discover this e mail?           3        Q.     Okay. And did you search your
 4         A.     I did a search of my e mail.                    4   standard e mail for communications responsive to the
 5         Q.     And was that in response to the                 5   request as well?
 6   document request that we sent your Counsel?                  6         A.    Yes.
 7         A.     Yes.                                            7        Q.     In your normal phone and text
 8         Q.     And this is the only receptive                  8   messages also?
 9   document you had in response to that request?                9         A.    Yes.
10         A.     Yes.                                           10        Q.     And no responsive communications
11         Q.     And I see that this e mail is                  11   remained?
12   regarding the use of an encrypted messaging ap called       12         A.    No responsive communications
13   Signal, is that correct?                                    13   remained.
14         A.     Yes.                                           14        Q.     To your recollection, about how many
15         Q.     And after Ms. Wallop sent you this e           15   messages would you say you had over Signal with
16   mail, did you, in fact, communicate with her via            16   Ms. Wallop?
17   Signal?                                                     17         A.    I don't know.
18         A.     Yes.                                           18        Q.     If you gave your best estimate, would
19         Q.     And Signal has a functionality where           19   you say under 50?
20   you can delete messages automatically, does it not?         20         A.    I'd say, yes.
21         A.     Yes.                                           21        Q.     Okay. And did you use the ap, What's

                                                       Page 11                                                      Page 13

                                                                                                       4 (Pages 10 to 13)
                                                          Bill Gertz
                                                       October 15, 2019
          Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 5 of 44

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1   Ap, to communicate with Mr. Guo?                                1   the pleadings in this case?
 2          A.   No.                                                 2           A.   No.
 3         Q.    Okay. Did you ever use What's Ap to                 3           Q.   So you haven't seen the complaint or
 4   communicate with Ms. Wallop?                                    4   the counterclaim?
 5          A.   No.                                                 5           A.   No.
 6         Q.    And do you have any hard copy                       6           Q.   Do you know, generally, what this
 7   documents in your possession related to this matter?            7   case is about?
 8          A.   No.                                                 8           A.   Vaguely.
 9         Q.    Okay. Any handwritten notes?                        9           Q.   And how do you have knowledge of
10          A.   No.                                                10   that?
11         Q.    Okay. I don't think I have any more                11           A.   I think it was from some news reports
12   questions about this exhibit now, but we might come            12   about a contract dispute.
13   back to it later, so feel free to keep it in front of          13           Q.   Okay. And that might have been the
14   you. Thank you.                                                14   news reports from earlier this summer?
15         Mr. Gertz, how did you prepare for today's               15           A.   Yes.
16   deposition?                                                    16           Q.   Okay. And did you show this document
17          A.   I just, basically, got ready to talk               17   that we discussed earlier, Exhibit 1, to anyone other
18   about this case.                                               18   than your attorney before today?
19         Q.    And did you meet with anyone to                    19           A.   No.
20   prepare for today's deposition?                                20           Q.   Did anyone instruct you not to
21          A.   No.                                                21   provide documents responsive to our request?

                                                          Page 14                                                             Page 16

 1         Q.    Did you meet with your lawyer?                      1           A.   No.
 2          A.   Yes.                                                2           Q.   Let's start with going into your
 3         Q.    Okay. Did you       I'm not going to                3   background a little bit, your education and your
 4   ask you about your communications with your lawyer              4   profession. Can you just tell me a little bit about
 5   because those are privileged, but did you meet with             5   you, and what you do, and how you arrived to your
 6   anyone other than your lawyer to talk about this                6   position today?
 7   deposition?                                                     7           A.   I am a journalist and author. I work
 8          A.   No.                                                 8   for The Washington Times, and until recently, The
 9         Q.    Did you speak with Ling Cho Hann                    9   Washington Beacon. I have written eight books.
10   (phonetic) about this deposition?                              10   I have -- I was educated at Washington College in
11          A.   No.                                                11   Chester Town, Maryland and also at George Washington
12         Q.    Did you speak with Mr. Guo about this              12   University in Washington, D.C.
13   deposition?                                                    13           Q.   And do you also occasionally do
14          A.   No.                                                14   speaking engagements?
15         Q.    And have you reviewed any other prior              15           A.   Yes.
16   depositions taken in this case?                                16           Q.   And how often would you say you do
17          A.   No.                                                17   speaking engagements?
18         Q.    Okay. So you haven't seen French                   18           A.   Maybe once every two to three months.
19   Wallop's deposition, for example?                              19           Q.   Is that around the country or mostly
20          A.   No.                                                20   around here?
21         Q.    Okay. Have you ever reviewed any of                21           A.   It could be locally or it could be

                                                          Page 15                                                             Page 17

                                                                                                           5 (Pages 14 to 17)
                                                            Bill Gertz
                                                         October 15, 2019
          Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 6 of 44

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1   around the country.                                             1   promotion of radio and television.
 2         Q.     And do you have a company that                     2          Q.    And when did your appearances on
 3   arranging those for you or do you have an LLC that you          3   radio and TV begin?
 4   do speaking engagements through?                                4          A.    That would probably be around
 5          A.    No.                                                5   September 3rd, after that.
 6         Q.     Just available to book you through                 6          Q.    And are they ongoing, those
 7   your website?                                                   7   appearances?
 8          A.    Yes.                                               8          A.    Yes.
 9         Q.     So if someone wanted to book you to                9          Q.    When is the last one that you had?
10   do a speech at a college or university, how would they         10          A.    I think I was on the Adam Carolla
11   get in touch with you?                                         11   Podcast last week.
12          A.    Probably through phone.                           12          Q.    That must have been interesting. And
13         Q.     Do you have a book agent?                         13   you were Fox News last week as well, correct?
14          A.    Yes.                                              14          A.    I think I was on Lou Dobbs, yes.
15         Q.     And who is your agent?                            15          Q.    Okay. We have talked a little bit
16          A.    Joseph Valerie.                                   16   about being an author and a journalist. What's your
17         Q.     And what company does he work for?                17   main focus of writing?
18          A.    He passed away recently, last year.               18          A.    I write about defense and national
19         Q.     Oh, sorry. Okay. Do you have anyone               19   security affairs.
20   new that you work with?                                        20          Q.    And has that always been the case
21          A.    No.                                               21   since you began journalism?

                                                          Page 18                                                               Page 20

 1           Q.     That's who you worked with on your               1          A.    Yes.
 2   most recent book?                                               2          Q.   And you have written eight books. We
 3           A.     Yes.                                             3   have talked about two of them.
 4           Q.     And tell me about your most recent               4   Generally, what are the other six about?
 5   book?                                                           5          A.    They are about -- one was about the
 6           A.     My most recent book is called                    6   Clinton Administration's national security policies.
 7   Deceiving The Sky.                                              7   One was about arms proliferation. Another was about
 8           Q.     And what's it about?                             8   the intelligence failures related to 911. The China
 9           A.     It's about China. It is                          9   Threat was one. One was called IWar, which was war
10   basically, in the year 2000, I wrote a book called The         10   and peace in the information age.
11   China Threat. And this book was initially, the                 11          Q.   And since 2017, which is the
12   working title was The China Threat 2.0, to look at all         12   operative time for this dispute, which entities have
13   of the various things that have happened related to            13   paid you money? We discussed the Free Beacon, The
14   China since 2000.                                              14   Times.
15           Q.     And when did Deceiving The Sky come             15          What other sources of income have you had?
16   out?                                                           16          A.    In what sense?
17           A.     It was published in September, early            17          Q.   Anyone who pays you, that hits your
18   September of this year.                                        18   bank account. So who have your employers been?
19           Q.     And did you go on a book tour?                  19          A.    My employer has been The Washington
20           A.     It's not really a tour in the sense             20   Times and The Washington Free Beacon. The most recent
21   of a tour. It's more or less a promotional -- a                21   book was published by Encounter Books.

                                                          Page 19                                                               Page 21

                                                                                                             6 (Pages 18 to 21)
                                                             Bill Gertz
                                                          October 15, 2019
           Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 7 of 44

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1          Q.     And when do you speaking engagements,               1            A.    It's hard to say. I couldn't say. I
 2   do you receive a fee or honoraria for those?                      2   don't know.
 3           A.    Sometimes.                                          3          Q.     Well, what's your best guess?
 4          Q.     And that's just paid to you directly?               4            A.    I'd rather not guess.
 5           A.    Yes.                                                5          Q.     Do you think it would be over
 6          Q.     And you receive royalties for your                  6   $100,000?
 7   books?                                                            7            A.    It could be.
 8           A.    Yes.                                                8          Q.     How much did you make on your last
 9          Q.     And that's through Encounter, the                   9   book?
10   publisher?                                                       10            A.    I made around that amount.
11           A.    It will be, yes. I have not received               11          Q.     Okay. And the six books before that,
12   royalties.                                                       12   was it about that amount as well?
13          Q.     And wherever you published this book               13            A.    I really can't remember.
14   with Encounter, what is your contract with them?                 14          Q.     Is it safe to say possibly in the six
15           A.    In what sense?                                     15   figures, but that that amount could change, based on
16          Q.     What are the royalties and what are                16   sales?
17   the terms of payment?                                            17            A.    I really don't remember. I really
18           A.    I don't know all of it, but it's                   18   don't have a clear recollection.
19   basically after the first number of copies that are              19          Q.     Do you have a contract in writing
20   sold, you get 15 percent, and after that, a certain              20   with Encounter for this most recent book deal?
21   number, it's 12 percent, and then I think it's 10                21            A.    Yes.

                                                            Page 22                                                              Page 24

 1   percent of the sales of the book.                                 1         Q.      And your former agent negotiated that
 2         Q.     Do you get more money if the book                    2   for you?
 3   does better in sales, such as like bestseller list or             3         A.      No, he didn't.
 4   anything like that?                                               4         Q.      You negotiated that on your own?
 5          A.    No.                                                  5         A.      Yes.
 6         Q.     Okay. And when did you sign the                      6         Q.      Who did you negotiate with at
 7   contract for the most recent Encounter book deal for              7   Encounter?
 8   Deceiving The Sky?                                                8         A.      Roger Kimble.
 9          A.    I think it was the August time frame.                9         Q.      And what's his position?
10         Q.     And did you receive a lump many sum                 10         A.      I believe he is the publisher.
11   at the beginning for publishing that book?                       11         Q.      And was Encounter paid by anyone to
12          A.    No.                                                 12   publish your book?
13         Q.     Do you know about when your first                   13         A.      Not that I know of.
14   payment would come in from them?                                 14         Q.      Okay. Would they have disclosed that
15          A.    I'm not sure of the terms, but I                    15   to you, do you believe, if they had received payment
16   think it would be six -- six months or so.                       16   from a third party?
17         Q.     From publication?                                   17         A.      Yes.
18          A.    From publication, or maybe a year.                  18         Q.      And you said you have worked for both
19         Q.     And based on your prior seven books,                19   The Washington Times and the Free Beacon at the same
20   about how much do you expect to make from your most              20   time, is that correct?
21   recent book, Deceiving The Sky?                                  21         A.      Yes.


                                                            Page 23                                                              Page 25

                                                                                                                  7 (Pages 22 to 25)
                                                              Bill Gertz
                                                           October 15, 2019
          Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 8 of 44

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1           Q.    And how long have you worked for each            1           Q.   Anyone else?
 2   publication?                                                   2           A.   Aaron Harrison.
 3           A.     I have been with The Washington Times           3           Q.   Okay. And when you say a dispute
 4   since 1985, and I was with The Washington Free Beacon          4   about an editorial matter, what do you mean by that?
 5   from 2012 to 2019.                                             5           A.   We had a disagreement.
 6           Q.    And did your roles differ for the two            6           Q.   And what was the disagreement?
 7   publications?                                                  7           A.   The disagreement was about my book
 8           A.     At The Washington Times, I am a                 8   work.
 9   national security columnist, and I write a weekly              9           Q.   And what was the contention that you
10   column.                                                       10   disagreed with?
11           Q.    And at The Free Beacon, you were?               11           A.   It was having to do with some outside
12           A.     Senior editor, and did writing.                12   funding for the book project.
13           Q.    Okay. For the entire time, from 2012            13           Q.   That you had received?
14   to 2019?                                                      14           A.   Yes.
15           A.     Yes.                                           15           Q.   And what was that outside funding?
16           Q.    And last Friday, The Free Beacon                16           A.   If I can explain, it was -- I met Guo
17   announced that you were no longer affiliated with             17   Wengui in 2017 and interviewed him. And I realized he
18   them, correct?                                                18   was a tremendous source of information and had a
19           A.     Yes.                                           19   tremendous story that I wanted to do a book about him.
20           Q.    And what led up to that decision and            20   And over the months, I sought to see if he would be
21   announcement?                                                 21   willing to do a book. And he initially said that he

                                                         Page 26                                                              Page 28

 1           A.     We had a dispute about an editorial             1    would like to do a book, but then said that he did not
 2   matter.                                                        2    want to do a book.
 3                MS. CLINE: Objection, foundation.                 3            I then drafted a proposal for The China
 4   BY MS. LUETKEMEYER:                                            4    Threat 2.0. And my agent at the time circulated it
 5           Q.     You can answer. Say that one more               5    among a number of publishers, and the publishers
 6   time.                                                          6    turned it down.
 7           A.     We had a dispute about editorial.               7            So, at that point, I went to Guo Wengui and
 8           Q.     What do you mean by "dispute about              8    I asked if he would be willing to act as a self
 9   editorial?"                                                    9    publisher. I was prepared to self publish the book
10           A.     An editorial matter.                           10    and I was going to ask him to provide a loan for
11           Q.     A matter of news reporting?                    11    research, and that the loan would be in the form of an
12           A.     Yes.                                           12    advance payment to be paid back with royalties.
13           Q.     And who was your dispute with at The           13    And I outlined that. I said that, again, I plan to
14   Free Beacon?                                                  14    self publish this, but if I get a publisher, then the
15           A.     It was with the managers of the Free           15    royalties that I make from the book would be returned
16   Beacon.                                                       16    to pay off the loan. I presented him with these
17           Q.     So it wasn't with the editor,                  17    options and he told me that he could not provide the
18   Ms. Johnson?                                                  18    support.
19           A.     Yes, it was with Ms. Johnson.                  19            I then approached an associate of his named
20           Q.     Anyone else?                                   20    William Je. And William Je, I had met through Guo,
21           A.     Yes. Michael Goldfarb.                         21    and he was a supporter of my work. He is a wealthy

                                                         Page 27                                                              Page 29

                                                                                                            8 (Pages 26 to 29)
                                                           Bill Gertz
                                                        October 15, 2019
            Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 9 of 44

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1   financier, and he said that he would agree to give me             1           Q.      Did he suggest that you seek out
 2   the loan on the same terms, it would be an advance                2   Mr. Je?
 3   payment against royalties.                                        3            A.     I can't remember whether he suggested
 4           Q.    And did you enter into that                         4   it or whether I want to Mr. Je on my own.
 5   agreement?                                                        5           Q.      And how did you first meet Mr. Je?
 6           A.    Yes.                                                6            A.     I met Mr. Je at lunch meeting with
 7           Q.    And was this a written agreement you                7   Mr. Guo.
 8   had with Mr. Je?                                                  8                 MS. KROPF: You might want to pause for
 9           A.    It was more of an e mail agreement,                 9   a second.
10   yes.                                                             10                 MS. LUETKEMEYER: Sure. We can take a
11           Q.    And do you have those e mails?                     11   short break.
12           A.    I have one e mail.                                 12                 THE VIDEOGRAPHER: Please stand by. We
13           Q.    And what is that one e mail that you               13   are going off the record at 12:22 p.m.
14   have?                                                            14                    (Short Recess).
15           A.    It explains that he is transferring                15                 THE VIDEOGRAPHER: We are back on the
16   the funds, and in exchange, I'm going to abide by the            16   record at 12:23 p.m.
17   terms that I outlined to you.                                    17   BY MS. LUETKEMEYER:
18           Q.    And how much money was the agreement?              18           Q.      We were just discussing Mr. Je. And
19           A.    Well, I'd rather not say, but I would              19   I can't recall what your answer was before so I'll
20   say that it was the same amount as the advance on my             20   just ask you the question again, but how did you first
21   last book, IWar.                                                 21   meet Mr. Je?

                                                            Page 30                                                              Page 32

 1          Q.    And what was the amount of your                      1           A.     I met Mr. Je at a lunch meeting with
 2   advance on your last book, IWar?                                  2   Mr. Guo.
 3          A.    Well, since it has nothing to do with                3           Q.     Do you remember when that was?
 4   this litigation, I'd rather not say.                              4           A.     I do not.
 5          Q.    Mr. Gertz, I'm going to ask you the                  5           Q.     Was it in 2017?
 6   question very plainly, which is, the amount of the                6           A.     I honestly can't remember.
 7   loan, as we phrased it, in the financial transaction              7           Q.     Do you remember where the lunch was
 8   that was the subject of The Free Beacon's announcement            8   held?
 9   last Friday, how much money was that from Mr. Je?                 9           A.     It was in Mr. Quo's house in New
10          A.    It was $100,000.                                    10   York.
11          Q.    And how was that money paid to you?                 11           Q.     At the Sherry Netherland?
12          A.    It was sent by wire.                                12           A.     Yes.
13          Q.    Was that sent to your business bank                 13           Q.     Was anyone else present for this
14   account or personal bank account?                                14   lunch?
15          A.    Personal bank account.                              15           A.     I don't believe so.
16          Q.    And when was that sent?                             16           Q.     And when you -- we'll get back to
17          A.    I think it was early April of 2018.                 17   Mr. Je in a minute, but whenever you received the
18          Q.    And was Mr. Guo aware of this                       18   funding from Mr. Je, was your publisher aware of that?
19   arrangement?                                                     19           A.     I don't think he was, no.
20          A.    No. Mr. Guo, I'm not sure, I don't                  20           Q.     Is your publisher aware of it now?
21   think he was.                                                    21           A.     I don't know.

                                                            Page 31                                                              Page 33

                                                                                                                 9 (Pages 30 to 33)
                                                              Bill Gertz
                                                           October 15, 2019
          Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 10 of 44

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1          Q.     And when the money came into your                   1          Q.      And when you received that advance
 2   account via the wire and you began work, did you by               2   from Encounter, how much was that, in two
 3   the terms of your agreement, need to provide updates              3   installments?
 4   to Mr. Je of your book's progress?                                4            A.    Six thousand total.
 5          A.     No.                                                 5          Q.      Was it divided equally?
 6          Q.     And when was he expecting to be                     6            A.    Half.
 7   repaid?                                                           7          Q.      So $3,000 in August and $3,000 in
 8               MS. CLINE: Objection, foundation.                     8   April?
 9               THE WITNESS: The only -- the only                     9            A.    Yes.
10   repayment was when I got the royalties, that the                 10          Q.      And that was also wired to you?
11   royalties would go to him. We arranged that I would              11            A.    That was a check.
12   that we'd work out the repayment of the royalties when           12          Q.      Okay. And was The Free Beacon aware
13   the first royalties came in.                                     13   of that payment?
14   BY MS. LUETKEMEYER:                                              14            A.    No.
15          Q.     So the agreement that you all had did              15          Q.      Did they ask about that payment?
16   not have any interest amount or terms, other than that           16            A.    No.
17   you would work it out later?                                     17          Q.      And The Free Beacon's announcement on
18          A.     Correct.                                           18   Friday which we have discussed referred to the
19          Q.     And did you negotiate that $100,000                19   arrangements as a previously undisclosed financial
20   or was that just what he decided to give you?                    20   transaction with an individual or affiliate covered in
21          A.     It was based on my last book advance.              21   your reporting, is that correct?

                                                            Page 34                                                          Page 36

 1   Like I said, I structured it as an advance payment                1         A.      Correct.
 2   against future royalties for book sales.                          2         Q.      And why do you believe that they
 3         Q.     So did you receive any other advance                 3   worded it that way?
 4   for this book then?                                               4         A.      I don't know.
 5          A.     Yes, from the publisher.                            5         Q.      Was Mr. Je ever covered in your
 6         Q.     From Encounter?                                      6   reporting?
 7          A.     Yes.                                                7         A.      No.
 8         Q.     And when did you receive that                        8         Q.      And was Mr. Je's relationship to
 9   advance?                                                          9   Mr. Guo ever covered in your reporting?
10          A.     That would have been -- half of it                 10         A.      No.
11   would have been in August, and then the other half               11         Q.      And is it The Free Beacon's
12   would have been in probably the April time frame.                12   disagreement with you that Mr. Je was the true source
13         Q.     In August, 2018 and April, 2019?                    13   of the funds?
14          A.     Yes.                                               14               MS. CLINE: Objection, foundation.
15         Q.     And I understand these dates are                    15               THE WITNESS: It's not clear in your
16   approximate. Whenever you received that advance from             16   question.
17   your publisher, Encounter, was Encounter the same                17   BY MS. LUETKEMEYER:
18   publisher that published your prior books?                       18         Q.      Did The Free Beacon believe that
19          A.     No.                                                19   Mr. Guo was the true source of the funds?
20         Q.     So you found a new publisher?                       20               MS. CLINE: Same objection.
21          A.     Yes.                                               21               THE WITNESS: I don't know.

                                                            Page 35                                                          Page 37

                                                                                                                10 (Pages 34 to 37)
                                                              Bill Gertz
                                                           October 15, 2019
            Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 11 of 44

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1          Q.     When Ms. Johnson first raised this                 1        Q.     And whose decision, ultimately, was
 2   issue with you, when did that occur, the first                   2   it to let you go from The Free Beacon?
 3   meeting?                                                         3         A.    I don't know.
 4          A.     It was probably two or three weeks                 4        Q.     Who communicated to you that you were
 5   ago.                                                             5   being let go?
 6          Q.     And what was said to you from                      6         A.    Michael Goldfarb and Aaron Harrison.
 7   Ms. Johnson and the other two individuals -- I forget            7        Q.     And what are their positions?
 8   their names?                                                     8         A.    Chairman and president.
 9          A.     I don't remember, actually, other                  9        Q.     And do you have any e mails or
10   than that they were unaware of my book project, the             10   communications with them or Ms. Johnson about this
11   financing for my book project.                                  11   dispute?
12          Q.     And how did they first learn of the               12         A.    No.
13   financing for your book project?                                13        Q.     We talked earlier about your e mail
14          A.     Through some discussions.                         14   with Mr. Je that memorialized your agreement.
15          Q.     What discussions?                                 15   Were there any attachments to that agreement, a Word
16               MS. KROPF: They are privileged, so                  16   document or a PDF?
17   objection.                                                      17         A.    No.
18   BY MS. LUETKEMEYER:                                             18        Q.     And leading up to that e mail, how
19          Q.     And whenever you say there was a                  19   had you and Mr. Je communicated about this
20   disagreement about an editorial matter, why do you say          20   arrangement?
21   it was an editorial matter?                                     21         A.    By phone and by text.


                                                           Page 38                                                           Page 40

 1           A.      Because we disagreed on whether there            1         Q.     And was the texting via Signal, or
 2   was a conflict of interest.                                      2   another ap that's encrypted, or was it a text?
 3           Q.      You believe there was not a conflict             3          A.    By Signal.
 4   of interest?                                                     4         Q.     And do you have any hard copy
 5           A.      No.                                              5   documents with Mr. Je related to this transaction?
 6           Q.      No, you did not believe there was a              6          A.    No.
 7   conflict of interest?                                            7         Q.     Just the bank records showing the
 8           A.      No.                                              8   wire and that one e mail?
 9           Q.      What did you believe?                            9          A.    No.
10           A.      I believed that they didn't                     10         Q.     Other than those?
11   understand that the money that I received from the              11          A.    No.
12   book did not come from Guo.                                     12         Q.     Did anyone at The Free Beacon ask to
13           Q.      Did they ask you to provide any                 13   see your bank regards regarding the transaction?
14   evidence of the source of the funds?                            14          A.    No.
15           A.      No.                                             15         Q.     Did they ask how much money was
16           Q.      Did you show them the communications            16   involved in the arrangement?
17   you had had with Mr. Je?                                        17          A.    I can't remember. No, they didn't.
18           A.      No.                                             18         Q.     And has your publisher reached out to
19           Q.      Did you explain to them the nature of           19   you since The Free Beacon announcement on Friday
20   the transaction with Mr. Je?                                    20   regarding this matter?
21           A.      Yes.                                            21          A.    Yes.

                                                           Page 39                                                           Page 41

                                                                                                           11 (Pages 38 to 41)
                                                            Bill Gertz
                                                         October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 12 of 44

                                                     Atkinson-Baker, Inc.
                                                       www.depo.com

 1           Q.   And what have those conversations                 1            And it was my impression that he was a
 2   been?                                                          2    supporter of Mr. Guo because he supported the idea of
 3           A.   They asked me about my departure from             3    bringing about democratic change in China.
 4   The Free Beacon.                                               4            Q.     How many times have you met with
 5           Q.   And what did you tell them?                       5    Mr. Je in person?
 6           A.   I told them that I left because of a              6            A.     I don't know. Probably two or three.
 7   dispute over an editorial matter.                              7            Q.     Including that lunch where you first
 8           Q.   Did you inform them of the                        8    met him?
 9   arrangement with Mr. Je?                                       9            A.     Yes.
10           A.   No.                                              10            Q.     And is he someone you speak to
11           Q.   Have you spoke went Mr. Je since you             11    regularly on the phone?
12   left The Free Beacon?                                         12            A.     I wouldn't say regularly. I speak to
13           A.   No.                                              13    him occasionally.
14           Q.   Have you spoken with him in the last             14            Q.     So we spoke earlier about whether he
15   few weeks?                                                    15    was the subject of your reporting.
16           A.   I might have had a text conversation             16            Would Mr. Je have ever served as a source
17   with him, yes.                                                17    for you on the record?
18           Q.   And when did that text conversation              18            A.     I can't recall.
19   occur?                                                        19            Q.     Might he have provided background
20           A.   Probably three weeks ago. I can't                20    information for you for some of your pieces?
21   really recall.                                                21            A.     No.

                                                         Page 42                                                            Page 44

 1           Q.       Was it after the Free Beacon                  1          Q.     Did he work with you on the
 2   leadership first came to you?                                  2   substance, or layout, or formatting of your book?
 3           A.       I can't recall.                               3          A.     No.
 4           Q.   Do you remember what you were                     4          Q.     Did he ask you for updates regarding
 5   discussing with Mr. Je?                                        5   the status of your book after he provided you with the
 6           A.       I don't recall.                               6   financial assistance?
 7           Q.   When is the last time you spoke with              7          A.     No.
 8   Mr. Je?                                                        8          Q.     What do you think his interest was in
 9           A.       I don't have a clear recollection of          9   providing you with the $100,000?
10   that.                                                         10               MS. CLINE: Objection, foundation.
11           Q.       It might have been the text                  11               THE WITNESS: I believe he wanted to
12   conversation three weeks ago?                                 12   support my efforts to bring about exposing the kinds
13           A.       I can't recall.                              13   of activities that are being carried out by the
14           Q.   And who is William Je? Let's back up             14   Chinese Government, Chinese party.
15   a little bit. I will ask you that.                            15   BY MS. LUETKEMEYER:
16           A.       He is a financier from Hong Kong, and        16          Q.     And did you ever speak with Mr. Guo
17   I know -- I think he lives in New York. I think he            17   about Mr. Je's financial assistance?
18   has his own company.                                          18          A.     I don't believe I did. I don't have
19           And like I said, I got to know him through            19   any recollection of it.
20   meetings, and he discussed various things about the           20          Q.     Do you know, did Mr. Guo ask Mr. Je
21   Chinese communist party that he was opposed to.               21   to give you that money?

                                                         Page 43                                                            Page 45

                                                                                                           12 (Pages 42 to 45)
                                                           Bill Gertz
                                                        October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 13 of 44

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1         A.    I do not know.                                     1   that have been paid directly or indirectly by Mr. Je?
 2        Q.     Did you ever speak with anyone else                2               MS. CLINE: Objection to form,
 3   about Mr. Je providing you with the financial                  3   foundation.
 4   assistance?                                                    4               THE WITNESS: No.
 5         A.    No.                                                5   BY MS. LUETKEMEYER:
 6        Q.     Was your wife aware of it?                         6         Q.      You are not aware of any other
 7         A.    Yes.                                               7   reporters or editors who he made investments in?
 8        Q.     What about Ling Cho Hann?                          8          A.     No.
 9         A.    I don't know.                                      9         Q.      Do you have any knowledge of any
10        Q.     I'm sorry. You don't know?                        10   other individuals who have been paid by Mr. Guo?
11         A.    No, I don't know.                                 11               MS. CLINE: Objection; form, foundation.
12        Q.     Is it possible that other people were             12               THE WITNESS: No. I would like to
13   aware of the financial assistance?                            13   explain though that it's my view that the book project
14         A.    I don't know.                                     14   had nothing to do with my introduction of French
15        Q.     And following the announcement from               15   Wallop and Mike Waller to Quo Wengui.
16   The Free Beacon on Friday, have you had any                   16   BY MS. LUETKEMEYER:
17   conversations regarding this financial assistance with        17         Q.      Can you expound on that a little bit?
18   The Washington Times?                                         18          A.     It had nothing to do with it. There
19         A.    Yes.                                              19   was no relationship between it.
20        Q.     And what were those conversations?                20         Q.      Between the book project and the
21         A.    It was in the context of my returning             21   introduction?

                                                         Page 46                                                            Page 48

 1   to The Washington Times full time.                             1          A.      Yes, which is the subject of our
 2          Q.     And will you be returning to The                 2   deposition.
 3   Washington Times full time?                                    3          Q.     And we'll get to that in a minute.
 4          A.     Yes.                                             4   What is the Rule of Law Foundation?
 5          Q.     And when will that begin?                        5          A.      In October of 2018, Guo Wengui
 6          A.     I don't know.                                    6   announced publicly, at a press conference in New York,
 7          Q.     And would that include you continuing            7   that he was starting a rule of law organization to
 8   to write your column?                                          8   bring about democratic reform in China. And
 9          A.     Yes.                                             9   subsequently, the Rule of Law Society was created.
10          Q.     And would you also serve as a                   10          Q.     And are you involved with the Rule of
11   reporter and editor?                                          11   Law Foundation?
12          A.     Yes.                                            12          A.      I was asked to be a director, unpaid.
13          Q.     Any additional duties you would take            13          Q.     Did you agree to be a director?
14   on at The Washington Times?                                   14          A.      And I agreed.
15          A.     No.                                             15          Q.     And when was that?
16          Q.     Will you receive a pay increase from            16          A.      I can't remember exactly when. It
17   The Washington Times for returning full time?                 17   would have been sometime after October of '18.
18          A.     Yes.                                            18          Q.     And what does your role as a director
19          Q.     And has that been negotiated yet?               19   entail?
20          A.     No.                                             20          A.      Well, so far, we have had two
21          Q.     Do you have knowledge of any others             21   telephonic meetings where we have discussed what kind

                                                         Page 47                                                            Page 49

                                                                                                         13 (Pages 46 to 49)
                                                            Bill Gertz
                                                         October 15, 2019
        Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 14 of 44

                                                  Atkinson-Baker, Inc.
                                                    www.depo.com

 1   of programs and projects that might be carried out in         1   which we have talked about was the form of a press
 2   support of this larger goal of bringing about                 2   conference, had you had conversations with him about
 3   democracy and rule of law inside of China.                    3   forming this group?
 4           Q.   And who are the other directors?                 4           A.        No.
 5           A.   I don't -- I'm not sure I can recount            5           Q.        And when did you first hear about the
 6   them all. Steve Bannon is the chairman, and there are         6   organization being formed?
 7   two or three other people whose names I can't                 7           A.        About which organization?
 8   remember.                                                     8           Q.        The Rule of Law Foundation.
 9           Q.   And is Mr. Guo a director?                       9           A.        It was after the October thing where
10           A.   No.                                             10   he announced that he was moving ahead or having people
11           Q.   What is his role?                               11   move ahead with creating the organization. I don't
12           A.   I don't know. He is not a formal                12   remember the specific time frame.
13   participant of the Rule of Law Society, as far as I          13           Q.        And do you believe the organization
14   know.                                                        14   has long term goals?
15           Q.   Was he involved in the two phone                15           A.        I'm not clear about what you mean by
16   conferences you referenced?                                  16   that.
17           A.   No, not that I am aware of.                     17           Q.        Do you think it will continue to
18           Q.   Have you ever been paid by the Rule             18   exist in the future or do you believe it's a short
19   of Law Foundation?                                           19   term vehicle for achieving change?
20           A.   No.                                             20           A.        I don't know.
21           Q.   Do you know of anyone else who, as a            21           Q.        And are there any tenants of the

                                                        Page 50                                                                 Page 52

 1   director, has ever been paid?                                 1    organization that you disagree with?
 2           A.   I don't know.                                    2                A.     I'm not sure I know all of their
 3           Q.   And what's your understanding of the             3    tenants, so I can't answer that.
 4   mission of the organization?                                  4            Q.         Are there board members as well as
 5           A.   As I said, it was outlined in the                5    directors?
 6   press conference by Guo Wengui in October where he            6                     MS. CLINE: Objection to form.
 7   felt that he wanted to pull resources toward focusing         7                     THE WITNESS: I don't know.
 8   on bringing about rule of law and democracy in China.         8    BY MS. LUETKEMEYER:
 9           Q.   And in the last year, what has the               9            Q.         And is Kyle Bass on the Rule of Law
10   organization accomplished?                                   10    Foundation?
11           A.   It's in the formative stages, and I             11                A.     I believe that there's two entities;
12   think that they have created a -- what they call a           12    one is the Rule of Law Society, and one is the Rule of
13   whistleblower system whereby people in China can             13    Law Foundation, and he may be on the Rule of Law
14   provide tips and information about things that are           14    Foundation.
15   going on inside the Chinese system that could be used        15            Q.         And what's the Rule of Law Society?
16   to bring about the rule of law in China.                     16                A.     I'm not sure. I think one is a
17           Q.   And was the idea for this                       17    501(c)(3) and one is a 501(c)(4). I think the society
18   organization Mr. Quo's idea?                                 18    may be 501(c)(4).
19           A.   That's what he announced in October             19            Q.         And who is Kyle Bass?
20   of 2018.                                                     20                A.     He is a financier.
21           Q.   And leading up to this announcement             21            Q.         And where does he live?

                                                        Page 51                                                                 Page 53

                                                                                                             14 (Pages 50 to 53)
                                                         Bill Gertz
                                                      October 15, 2019
        Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 15 of 44

                                                 Atkinson-Baker, Inc.
                                                   www.depo.com

 1          A.     I think he lives in Texas.                   1   any employees?
 2         Q.     And how did he get involved with the          2          A.    I don't know.
 3   Rule of Law Foundation?                                    3          Q.    Before you had the two phone
 4          A.     I don't know.                                4   conferences, did you receive an agenda or written
 5         Q.     Have you ever met him in person?              5   board materials, as the director?
 6          A.     No.                                          6          A.    I don't recall. An agenda, what do
 7         Q.     Do you know, was he participating in          7   you mean by that?
 8   the phone calls that you all had, the phone calls?         8          Q.    Any written communication about what
 9          A.     No.                                          9   was to be discussed in those two meetings?
10         Q.     But you think he might be involved           10          A.    I can't recall that.
11   with the Rule of Law Foundation?                          11          Q.    Do you know if the Rule of Law
12          A.     Yes.                                        12   Foundation has spent money given to think tanks?
13         Q.     And why do you think that?                   13          A.    I don't know.
14          A.     I think it was announced that he was        14          Q.    Has the Rule of Law Foundation put on
15   part of that organization.                                15   any public events?
16         Q.     Have you ever spoken with him on the         16          A.    I don't know the answer to that.
17   phone?                                                    17          Q.    Who is Sasha Gong?
18          A.     No.                                         18          A.    Sasha Gong is a former Voice Of
19         Q.     Have you ever e mailed with him?             19   America employee.
20          A.     No.                                         20          Q.    And how do you know her?
21         Q.     Have you ever texted with him?               21          A.    I knew her from her reporting, and

                                                     Page 54                                                          Page 56

 1         A.     No.                                           1   she has known me for a number of years from her
 2         Q.     Is it safe to say you have never              2   reporting and my reporting.
 3   discussed his investments in China with him?               3           Q.   And when is the last time you spoke
 4         A.     Correct.                                      4   with Ms. Gong?
 5         Q.     And to your knowledge as a director           5           A.    I can't recall.
 6   of the Rule of Law Foundation, how much financial          6           Q.   Have you spoken with her about this
 7   support money has Mr. Guo provided, indirectly or          7   case?
 8   directly, to the Rule of Law Foundation?                   8           A.    No.
 9              MS. CLINE: Objection; form, foundation.         9           Q.   Who is Ling Cho Hann?
10              THE WITNESS: I don't know.                     10           A.    Ling Cho Hann is a human rights
11   BY MS. LUETKEMEYER:                                       11   activist, a Chinese oriented human rights activist.
12         Q.     Do you know how much total has been          12           Q.   When is the last time you spoke with
13   given to the organization?                                13   him?
14         A.     I do not.                                    14           A.    I spoke with him on Sunday.
15         Q.     So you have not reviewed his                 15           Q.   Was it about this case?
16   operating budget?                                         16           A.    He had called me and asked me how I
17         A.     No.                                          17   was doing, and if I needed any help.
18         Q.     And do you know how much the Rule of         18           And my response was, "I don't need any help.
19   Law Foundation has spent?                                 19   I have a lawyer."
20         A.     I do not.                                    20           Q.   Did you ask Mr. Hann to contact
21         Q.     Does the Rule of Law Foundation have         21   Ms. Wallop and Mr. Waller on your behalf?

                                                     Page 55                                                          Page 57

                                                                                                        15 (Pages 54 to 57)
                                                        Bill Gertz
                                                     October 15, 2019
          Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 16 of 44

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1           A.    No.                                                1         Q.      Were you aware that he had been
 2           Q.    Are you aware that he did so?                      2   deposed in this lawsuit?
 3           A.    I don't know.                                      3          A.     Yes.
 4           Q.    Did he call you after he had spoke                 4         Q.      But you have not reviewed his
 5   with them on Sunday?                                             5   deposition?
 6           A.    No.                                                6          A.     No.
 7           Q.    Did he speak with you after he spoke               7         Q.      What's Mr. Ling Cho's relationship
 8   with them on Sunday?                                             8   with Mr. Guo?
 9           A.    No.                                                9               MS. CLINE: Objection, foundation.
10           Q.    So after Mr. Hann called you and                  10               THE WITNESS: I don't know. I know that
11   asked if you needed any help, did you send him any              11   he served as a translator in some of the meetings that
12   communication in writing?                                       12   I had with Mr. Guo.
13           A.    No.                                               13   BY MS. LUETKEMEYER:
14           Q.    You just told him verbally that you               14         Q.      And those would have been in 2017?
15   did not need any help?                                          15          A.     Probably 2017 and 2018.
16           A.    That's right.                                     16         Q.      Let's go back to the very beginning
17           Q.    Do you know why he would call you?                17   of when you first met Guo Wengui. When was that, to
18           A.    He's a friend, and I think he was                 18   the best of your recollection?
19   concerned about my situation.                                   19          A.     It would have been either June or
20           Q.    And you remain friends?                           20   July of 2017.
21           A.    Yes.                                              21         Q.      Okay. Do you remember writing an

                                                           Page 58                                                             Page 60

 1          Q.    Have you spoken with Mr. Hann about                 1   article for The Free Beacon in May of 2017 about
 2   this case, Ling Cho Hann, about this case?                       2   Mr. Guo?
 3          A.    No.                                                 3          A.     I do not.
 4          Q.    So when he called you on Sunday                     4                        ----
 5   asking if you need any help, was that needing any help           5       (Exhibit No. 2 marked for identification.)
 6   with respect to your deposition today?                           6                        ----
 7          A.    No.                                                 7          Q.     Let me mark it so we can talk about
 8          Q.    What did he mean by help?                           8   it. I'm going to hand you, Mr. Gertz, what's been
 9          A.    He just wanted to know if he could do               9   marked as Exhibit No. 2 and I'm going to give a copy
10   anything to help. He said he felt bad that I was in             10   to your Counsel as well. This has a marking.
11   this position that I was in.                                    11          Sir, if you can take a minute and look at
12          Q.    And what did you tell him?                         12   that. It's been marked as Exhibit 2, and the headline
13          A.    I said, "I'm fine. I have a lawyer.                13   is, "China Intervenes to Block Businessman From
14   I don't need any help."                                         14   Revealing Spying Secrets on VOA."
15          Q.    And did Mr. Hann share with you his                15               MS. CLINE: Do you have another copy, by
16   thoughts on this lawsuit?                                       16   any chance?
17          A.    No.                                                17               MS. LUETKEMEYER: I'm sorry. I don't,
18          Q.    Did he tell you that he had been                   18   but I can give you mine in just a second. I'm sorry.
19   deposed?                                                        19          Q.     Sir, this article was published on
20          A.    I don't recall. I don't think that                 20   May 3, 2017. Do you see that?
21   came up.                                                        21          A.     Yes.

                                                           Page 59                                                             Page 61

                                                                                                            16 (Pages 58 to 61)
                                                              Bill Gertz
                                                           October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 17 of 44

                                                     Atkinson-Baker, Inc.
                                                       www.depo.com

 1          Q.     Had you interviewed Mr. Guo before                1            Q.     And these are videos that Mr. Guo
 2   this article?                                                   2   would put on the Internet?
 3           A.    No.                                               3            A.     Yes.
 4          Q.     Had you met Mr. Guo before this                   4            Q.     Just available for public viewing?
 5   article?                                                        5            A.     Yes.
 6           A.    No.                                               6            Q.     Okay. Did Sasha Gong introduce you
 7          Q.     And how soon after this article was               7   to Mr. Guo?
 8   written did you meet with Mr. Guo?                              8            A.     Yes.
 9           A.    Like I said, it was in the June or                9            Q.     And when did that occur?
10   July time frame.                                               10            A.     It would have been in the June to
11          Q.     Do you believe this is the first                 11   July time frame, before I did the interview. I
12   article you wrote about Mr. Guo?                               12   contacted Sasha and said I would like to interview
13           A.    I don't know.                                    13   Mr. Guo.
14          Q.     It's the earliest I found, so take               14            Q.     Do you know how Sasha met Mr. Guo?
15   that for what you will.                                        15            A.     I do not.
16          In this article, Sasha Gong is quoted as a              16            Q.     And did she agree to make the
17   source. Do you see that in the fourth paragraph?               17   introduction?
18           A.    Yes.                                             18            A.     Yes.
19          Q.     What is this article about,                      19            Q.     And when did you first meet him?
20   Mr. Gertz?                                                     20            A.     It was in the June or July time
21           A.    It's about an interview that was                 21   frame.

                                                          Page 62                                                             Page 64

 1   curtailed by the Voice Of America, and the suspension           1            Q.     And where did you meet?
 2   of four VOA employees.                                          2            A.     In New York.
 3         Q.     Did you interview Sasha Gong for it?               3            Q.     At his apartment?
 4         A.     Yes.                                               4            A.     At a restaurant.
 5         Q.     Will you turn to the third page of                 5            Q.     And was Ms. Gong present?
 6   this Exhibit 2, please. It's the paragraph that                 6            A.     No.
 7   begins with, additionally. "Additionally, Guo's wife            7            Q.     Who was present for that meeting?
 8   and daughter currently have been allowed by Chinese             8            A.     An interpreter and Evette Wong.
 9   authorities to visit him in New York, but are required          9            Q.     Do you remember who the interpreter
10   to return to China for 20 days where they can be used          10   was?
11   for political leverage against Mr. Guo."                       11            A.     Yes. His name is Wui Chungua
12   Do you see that, Mr. Gertz?                                    12   (phonetic).
13         A.     At the top there, um hum.                         13            Q.     And who was the other third person
14         Q.     Now, if you didn't interview Mr. Guo              14   you said?
15   for that, do you remember where you learned that               15            A.     Evette Wong.
16   information?                                                   16            Q.     Who is Evette Wong?
17         A.     It was probably Sasha Gong.                       17            A.     She, I believe, is an assistant to
18         Q.     Okay. And then a few paragraphs                   18   Mr. Guo.
19   down, you say, Guo said -- if that was not from an             19            Q.     And who is her employer?
20   interview from Guo, would that also been from Sasha?           20                 MS. CLINE: Objection, foundation.
21         A.     It would have been in a recent video.             21                 THE WITNESS: I don't know.

                                                          Page 63                                                             Page 65

                                                                                                            17 (Pages 62 to 65)
                                                             Bill Gertz
                                                          October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 18 of 44

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1   BY MS. LUETKEMEYER:                                           1   in that first meeting?
 2         Q.    And is that the first time you had                2            A.      No.
 3   met her?                                                      3            Q.      And did you make up a proposal to
 4          A.   Yes.                                              4   Mr. Guo after the first meeting?
 5         Q.    And you said you met at a restaurant?             5            A.      Not after the first meeting. I think
 6          A.   Yes.                                              6   it might have been several months later.
 7         Q.    And how did that meeting go?                      7            Q.      How frequently would you speak with
 8          A.   It was an interview.                              8   Mr. Guo after that first meeting?
 9         Q.    So it was an interview. Was it on                 9            A.      After the first meeting, it was not
10   the record?                                                  10   frequently, yes.
11          A.   Yes.                                             11            Q.      And did he eventually become a source
12         Q.    And do you remember about how long it            12   for you, subject of many of your articles and columns?
13   lasted?                                                      13                 MS. CLINE: Objection.
14          A.   Probably an hour.                                14                 THE WITNESS: Occasionally. I
15         Q.    And what was your first impression of            15   interviewed him occasionally, and he was a source.
16   Mr. Guo?                                                     16   BY MS. LUETKEMEYER:
17          A.   I was amazed. I felt that this is a              17            Q.      Did your opinions of Mr. Guo change
18   person who is an amazing resource of inside                  18   over time?
19   information within the Chinese system.                       19            A.      No.
20          I felt like he was, in a sense -- in my               20            Q.      Do you still believe today that same
21   experience, I have covered intelligence defectors.           21   thing you believed whenever you left that first

                                                        Page 66                                                                Page 68

 1          And I believe that he was like a defector in           1   meeting?
 2   the sense that he had access to inside information            2            A.     Yes.
 3   related to the Chinese Government, the Chinese                3            Q.     And if you were to describe Mr. Guo
 4   Communist Party, and the Chinese Intelligence                 4   to someone who had never heard of him, how would you
 5   Services.                                                     5   describe him?
 6         Q.    And did you believe that he would be              6            A.     A dissident, Chinese millionaire, who
 7   a valuable source for you?                                    7   is working to bring about democracy and rule of law in
 8          A.   Yes.                                              8   China.
 9         Q.    How long did that meeting last, or                9            Q.     And what do you think his motivations
10   interview?                                                   10   are?
11          A.   About an hour.                                   11                 MS. CLINE: Objection, foundation.
12         Q.    And did you agree to meet again?                 12                 THE WITNESS: I don't know his
13          A.   I don't know. I don't recall.                    13   motivation, other than he has become a defector,
14         Q.    After that first meeting, did you                14   former insider, who is now seeking to bring about
15   begin to speak with Mr. Guo over the phone?                  15   democratic change.
16          A.   After the first meeting, again,                  16   BY MS. LUETKEMEYER:
17   because I realized he was a valuable resource, I             17            Q.     And when you say bring about
18   actually wanted to seek to do a book about him.              18   democratic change, can you expand on that a little
19         Q.    Already, after that first meeting?               19   bit, about his goals?
20          A.   Yes.                                             20                 MS. CLINE: Objection, foundation.
21         Q.    Did he provide you with any documents            21                 THE WITNESS: He believes that the


                                                        Page 67                                                                Page 69

                                                                                                             18 (Pages 66 to 69)
                                                          Bill Gertz
                                                       October 15, 2019
          Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 19 of 44

                                                           Atkinson-Baker, Inc.
                                                             www.depo.com

 1    Communist Party of China is the source of the problem             1   interpreters.
 2    of what I regard as the China threat today.                       2          Q.      So for many of your meetings with
 3    BY MS. LUETKEMEYER:                                               3   Mr. Guo, was Ms. Wong present?
 4              Q.     When you say "the China threat," can             4           A.     I would say occasionally.
 5    you explain that to me?                                           5          Q.      Did you ever meet with him one on
 6              A.     That's the title of my 2000 book. In             6   one, Mr. Guo?
 7    China, they have something called the China threat                7           A.     Yes.
 8    theory, which is the Chinese Government and                       8          Q.      And where would that occur?
 9    Intelligence Services use to monitor opposition to                9           A.     In his apartment.
10    China's development.                                             10          Q.      And how frequently would you travel
11              So it's a play on the Chinese threat theory.           11   to New York to meet with him?
12    And it is, basically, the national security threats              12           A.     I'd say once every two months.
13    from China which range from military, to political, to           13          Q.      And would you describe your
14    intelligence, to economic, to financial.                         14   relationship with Mr. Guo as a professional one?
15              Q.     And do you believe Mr. Guo has value            15           A.     I'd say it was a combination of both
16    in defeating the China threat?                                   16   a professional, as a source, as well as some
17              A.     Yes.                                            17   friendship. In the news business, sources can be
18              Q.     In what way?                                    18   friends. It's not unusual.
19              A.     Because he is a former insider and              19          Q.      Would you socialize with him?
20    has access, he can provide valuable information that             20           A.     Would I socialize with him; what do
21    could be used to help expose what I call the China               21   you mean by that?

                                                             Page 70                                                           Page 72

 1   threat.                                                            1         Q.      Have you ever spent time with Mr. Guo
 2         Q.        And when you first met Mr. Guo and he              2   in a purely social capacity where he is not serving as
 3   told you his story, did you do any independent                     3   a source for you?
 4   reporting or verification on what he told you?                     4          A.     No.
 5             A.    I did. As much as I possibly could,                5         Q.      Have you ever been on his yacht?
 6   I read some of the stories about him in the Chinese                6          A.     Yes.
 7   press or the press around the world, but there wasn't              7         Q.      How many times?
 8   a lot of information available on him.                             8          A.     Once.
 9         Q.        Mr. Gertz, do you speak Mandarin?                  9         Q.      And you said you have been in his
10             A.    No.                                               10   home in New York City?
11         Q.        And so when you would meet with                   11          A.     Yes.
12   Mr. Guo, was there always an interpreter present?                 12         Q.      Have you ever been in his home, not
13             A.    Not always, but many times.                       13   to work on your book or the reporting, just to spend
14         Q.        Does Mr. Guo speak English?                       14   some time together?
15             A.    I'd say haltingly.                                15          A.     Well, like I said, I view him as a
16         Q.        Was it usually the same interpreter?              16   valuable source of information. So there is never a
17             A.    No.                                               17   time that I am not with him when I am not looking for
18         Q.        Who would interpret for him, if you               18   some inside information that could be produced as a
19   can remember any of their names? You mentioned one                19   news story.
20   earlier.                                                          20         Q.      Did you help Mr. Guo in his
21             A.    Evette Wong, Ling Cho Hann were                   21   application for asylum?

                                                             Page 71                                                           Page 73

                                                                                                              19 (Pages 70 to 73)
                                                               Bill Gertz
                                                            October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 20 of 44

                                                     Atkinson-Baker, Inc.
                                                       www.depo.com

 1         A.        No.                                             1   deal with. And so I am aware of that, and I still
 2        Q.     But you are aware of that?                          2   regard him as a valuable resource.
 3         A.        Yes.                                            3         Q.         Do you believe that Mr. Guo has that
 4        Q.     You never advised him on that                       4   kind of baggage?
 5   application?                                                    5          A.        I think all defectors have that
 6         A.        No.                                             6   baggage, and I would say yes.
 7        Q.     You never consulted with him or his                 7         Q.         When you say baggage, what do you
 8   lawyers?                                                        8   mean by that?
 9         A.        No.                                             9          A.        Whatever personality difficulties or
10        Q.     Has he ever asked you for help                     10   adjustments to dealing with a new society. He came
11   applying for asylum?                                           11   from a different system than is in the United States.
12         A.        No.                                            12         Q.         Did you think that Mr. Quo's main
13        Q.     Wherever you would write articles or               13   goal was to bring down the Chinese Communist Party?
14   columns about Mr. Guo, would you ever show him a draft         14          A.        Did I believe?
15   before they were published?                                    15         Q.         Did you and do you?
16         A.        No.                                            16          A.        I do.
17        Q.     Would you ever show him quotes before              17         Q.         And do you believe he is an opponent
18   they were published, to make sure they were approved           18   of Chairman Xi?
19   or translated correctly?                                       19          A.        Yes.
20         A.        No.                                            20         Q.         And have you personally ever heard
21        Q.     And to your knowledge, did Mr. Guo                 21   Mr. Guo give an oath of loyalty to the Chinese

                                                          Page 74                                                                Page 76

 1    read what you wrote about him?                                 1    Community Party?
 2              A.     Yes.                                          2               A.     No.
 3           Q.        Did he ever express an opinion about          3            Q.        Have you ever heard a video of him
 4    your writing about him?                                        4    doing that?
 5              A.     Yes.                                          5               A.     No.
 6           Q.        And what he did he say?                       6            Q.        Have you ever heard an audio of him
 7              A.     If he liked a story, he would send me         7    doing that?
 8    a text that he liked the story.                                8               A.     No.
 9           Q.        And if he didn't like the story?              9            Q.        So it's fair to say you are unaware
10              A.     I didn't hear anything.                      10    of any expressions of loyalty to Chairman Je?
11           Q.        Were you certain that Mr. Guo was a          11               A.     I would say that at the early stages
12    dissident?                                                    12    of what he describes as whistle blowing or basically
13              A.     Yes.                                         13    exposing things, that I believe that perhaps he was
14           Q.        And why is that?                             14    trying to hedge his bets.
15              A.     I have had much experience dealing           15               I can remember him kind of pulling his
16    with defectors, from covering the intelligence beat.          16    punches in criticizing Xi Jinping, while at the same
17    And I can tell you that people who defect, as I               17    time, criticizing what he regarded as large scale
18    consider it, as he does, frequently come with baggage.        18    corruption, but I never saw it as a kind of a loyalty
19              They have usually had many types of                 19    or fidelity to Xi Jinping.
20    different problems and things. So often, dealing with         20            Q.        And what did he tell you about his
21    people from this situation are sometimes difficult to         21    past?

                                                          Page 75                                                                Page 77

                                                                                                                20 (Pages 74 to 77)
                                                           Bill Gertz
                                                        October 15, 2019
        Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 21 of 44

                                                  Atkinson-Baker, Inc.
                                                    www.depo.com

 1           A.     That he has been working to                  1           A.     I never had any sense that he had a
 2   privately within the system to eventually break with        2   relationship with him.
 3   the regime, and try to bring about democratic change.       3           Q.     And in the course of covering or
 4           Q.     Did he tell you about Tiananmen              4   getting to know Mr. Guo, did you learn that he had
 5   Square?                                                     5   brought many lawsuits in the United States?
 6           A.     He mentioned that around the time of         6           A.     I did.
 7   Tiananmen, he had some type of an incident related to       7           Q.     And what was the purpose of those
 8   a police run in.                                            8   lawsuits?
 9           Q.     Did you verify whether or not he was         9                MS. CLINE: Objection, foundation.
10   ever arrested in Tiananmen?                                10                THE WITNESS: I don't know.
11           A.     I did not.                                  11   BY MS. LUETKEMEYER:
12           Q.     And why did Mr. Guo leave China?            12           Q.     Have you seen the pleadings in any of
13                MS. CLINE: Objection, foundation.             13   those cases?
14                THE WITNESS: I don't know the answer to       14           A.     I did.
15   that.                                                      15           Q.     Which ones, do you recall?
16   BY MS. LUETKEMEYER:                                        16           A.     I don't recall.
17           Q.     Did he ever tell you why he left?           17           Q.     Do you recall writing an article or a
18           A.     No.                                         18   column about his defamation lawsuit?
19           Q.     Do you know when he left?                   19           A.     I do.
20           A.     Not exactly.                                20           Q.     And do you recall the outcome of that
21           Q.     Did you ever try to establish when he       21   case?

                                                      Page 78                                                              Page 80

 1   actually left China?                                        1           A.     I think he won the case.
 2           A.     The only thing I could determine was         2         Q.      What have you heard from Mr. Guo
 3   that 2015 or 2016, based on news reports.                   3   about his lawsuits against or on behalf of himself
 4           Q.     That he arrived in America sometime          4   regarding defamation claims?
 5   then?                                                       5           A.    It's not something we have discussed.
 6           A.     Yes.                                         6         Q.      So you covered the lawsuits, but he
 7           Q.     Do you know if he spent any time in          7   did not discuss them with you?
 8   another country in between?                                 8           A.     I didn't discuss them with him.
 9           A.     I don't know.                                9         Q.      Okay. So whenever he was successful
10           Q.     Do you believe that Mr. Guo has             10   in prevailing in that defamation case, did you talk to
11   broken with the regime definitively?                       11   him about that court victory?
12           A.     Yes.                                        12           A.     I do not believe I did.
13           Q.     What do you know about his                  13         Q.      You wrote an article about it though?
14   relationship with Wang Qishan?                             14           A.     Yes. I might have quoted him. He
15           A.     I know that he believes that he has         15   may have sent a quote for the story.
16   obtained information about corruption related to Wang      16         Q.      Did you know who the defendants were
17   Qishan, and that that was one of his main whistle          17   in those lawsuits?
18   blowing activities when he began to go public in the       18           A.     I do not.
19   2017, 2018 time period.                                    19         Q.      Were you aware that they were mostly
20           Q.     And what did he represent to you was        20   dissidents?
21   their relationship?                                        21           A.     Yes.

                                                      Page 79                                                              Page 81

                                                                                                        21 (Pages 78 to 81)
                                                         Bill Gertz
                                                      October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 22 of 44

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1          Q.     Why do you believe that Mr. Guo, if                1         Here is a copy and I will give you my copy.
 2   he was a dissident, was suing other dissidents?                  2   I will ask you to take a look at the October 25, 2017
 3          A.     I don't know.                                      3   entitled, "Sessions threatens to quit over Chinese
 4          Q.     Did you ever ask him about it?                     4   dissident."
 5          A.     No.                                                5         Do you see that?
 6          Q.     Were you ever given any indication by              6         A.    Yes.
 7   Mr. Guo or anyone else that these cases might have               7         Q.    And I will represent that the first
 8   been more for show than an actual dispute?                       8   four pages are the article that I want to talk about
 9          A.     I don't understand that question.                  9   to you. The last half of this exhibit has to do with
10          Q.     Did Mr. Guo ever tell you that there              10   an unrelated issue.
11   was additional purpose to the lawsuit besides                   11         On Page 3 of 9, as you can see, they are
12   prevailing on defamation law?                                   12   labeled in the upper, right corner of this Exhibit No.
13          A.     I am not aware of anything like that.             13   3, Mr. Gertz, do you see that last paragraph beginning
14          Q.     You are not aware of any PR purpose               14   with, "The State Department?"
15   to the lawsuits?                                                15         A.    Um hum.
16          A.     No.                                               16         Q.    That paragraph reads that The State
17          Q.     What have you heard from Mr. Guo, if              17   Department blocked the FBI from arresting two Chinese
18   anything, about his lawsuits involving Soho, China?             18   security officials for violating visa rules in meeting
19          A.     I don't know anything about it.                   19   with Mr. Guo this year." The Wall Street Journal had
20          Q.     Do you know anything about his                    20   reported that. Do you see that?
21   lawsuits involving Sho Shen?                                    21         A.    Yes.


                                                           Page 82                                                               Page 84

 1         A.    No.                                                  1          Q.     And you report that meeting was part
 2         Q.    Or its founder, Hui shu Lee?                         2   of China's efforts to force Mr. Guo to return to
 3         A.    No.                                                  3   China, and included threats and intimidation?
 4         Q.    Were you ever given any indication by                4          A.     Yes.
 5   Evette Wong or William Je about these lawsuits and               5          Q.     When did you first learn about the
 6   their purpose?                                                   6   meeting, the visit by Chinese authorities to Mr. Guo?
 7         A.    No.                                                  7          A.     I don't recall.
 8         Q.    Did Mr. Guo talk to you about his                    8          Q.     What happened in that incident?
 9   lawsuits against Chinese state connected companies?              9          A.     As I recall, what I can say is that
10         A.    No.                                                 10   China -- and this was in the Wall Street Journal, and
11         Q.    Were you aware of Mr. Quo's movement                11   I am basing it on that. The Wall Street Journal
12   of money to Hong Kong for investments in Hi Chong               12   reported that Chinese officials showed up to the
13   Securities?                                                     13   United States for a meeting on cyber security in
14         A.    No.                                                 14   Washington. And at some point, one or both of the
15                     ----                                          15   officials who were part of the ministry of public
16      (Exhibit No. 3 marked for identification.)                   16   security or ministry of state security broke off and
17                     ----                                          17   went to New York to try to coerce and intimidate Guo
18         Q.    There was an article that you wrote                 18   into either remaining silent or returning to China.
19   that I want to hand to you so that you remember that,           19          Q.     Do you know when this occurred?
20   and I will give a copy to you. This is an October 25,           20          A.     I do not.
21   2017 article. We are going to mark it as Exhibit 3.             21          Q.     This article says this year.

                                                           Page 83                                                               Page 85

                                                                                                            22 (Pages 82 to 85)
                                                           Bill Gertz
                                                        October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 23 of 44

                                                     Atkinson-Baker, Inc.
                                                       www.depo.com

 1              A.    It was in the Wall Street Journal              1           A.   I have never heard that.
 2   article.                                                        2           Q.   Have you ever heard a recording of
 3          Q.        Right. So, Mr. Gertz, did Guo                  3   him saying that?
 4   discuss this with you, this visit by the Chinese                4           A.   No.
 5   officials?                                                      5           Q.   And how would you describe your
 6              A.    I believe he did.                              6   relationship with Mr. Guo today?
 7          Q.        And what did he say?                           7           A.   Professional and friendly.
 8              A.    He explained that they were there to           8           Q.   And when is the last time you spoke
 9   threaten him and his family if he didn't go back to             9   with him?
10   China or if he didn't remain silent. I can't remember          10           A.   Probably last month.
11   the details.                                                   11           Q.   And do you communicate with him over
12          Q.        And he let them into his home,                12   text?
13   correct?                                                       13           A.   Occasionally.
14              A.    I believe so.                                 14           Q.   And sometimes over the phone?
15          Q.        They came into the Sherry Netherland          15           A.   Yes.
16   apartment?                                                     16           Q.   What's your preferred method of
17              A.    I am not sure.                                17   communication?
18          Q.        Do you know how long the visit                18           A.   Signal.
19   lasted?                                                        19           Q.   Signal. And when is the last time
20              A.    I don't know.                                 20   you saw Mr. Guo in person?
21          Q.        Do you know if he tried to bargain            21           A.   It would have been last month.

                                                          Page 86                                                          Page 88

 1   with them?                                                      1           Q.   And what was that for?
 2          A.       I don't know.                                   2           A.   I met him at his apartment when I was
 3         Q.        Do you know what the objective of the           3   in New York for a book event, book meeting event.
 4   visit was?                                                      4           Q.   And how long did that meeting last?
 5          A.       I do not know.                                  5           A.   About an hour.
 6         Q.        Do you know if those men were meeting           6           Q.   Was that meeting professional or
 7   with him regarding the release of held funds?                   7   personal in nature?
 8          A.       I do not know.                                  8           A.   Both.
 9         Q.        Was Mr. Guo concerned about the                 9           Q.   And what did you and Mr. Guo discuss?
10   safety of his family after this visit?                         10           A.   Events in Hong Kong mainly.
11          A.       I don't know.                                  11           Q.   Did you discuss this litigation?
12         Q.        Are you aware of whether Mr. Guo has           12           A.   No.
13   tried to negotiate with security officials for the             13           Q.   Have you ever discussed this
14   Chinese Government?                                            14   litigation with Mr. Guo?
15          A.       I don't know.                                  15           A.   I have.
16         Q.        Are you aware of any other meetings            16           Q.   And what were the conversations that
17   by Chinese security officials at the Sherry                    17   you had with him about it?
18   Netherland?                                                    18           A.   At least one occasion, I asked him
19          A.       I don't know.                                  19   not to go through with the lawsuit.
20         Q.        Are you aware of Mr. Guo's statements          20           Q.   And when was that?
21   that he has "absolute faith in General Secretary XI?"          21           A.   I can't remember exactly when, but it

                                                          Page 87                                                          Page 89

                                                                                                        23 (Pages 86 to 89)
                                                             Bill Gertz
                                                          October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 24 of 44

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1   would have been sometime after the lawsuit had become              1           A.   Yes.
 2   public.                                                            2           Q.   Okay.
 3             Q.     After it was filed?                               3          Do you recall ever apologizing to Mr. Guo
 4             A.     I don't know when exactly.                        4   for introducing him to Mr. Waller and Ms. Wallop?
 5             Q.     But it wasn't before the lawsuit was              5           A.   He was very upset about the
 6   filed, it was after the lawsuit was filed?                         6   arrangement between them going bad and expressed that
 7             A.     It was after the word of the lawsuit              7   to me. And I felt bad. I did apologize and say, yes,
 8   had become public.                                                 8   I am sorry that things did not work out.
 9             Q.     And when you say you asked him not to             9          Q.    Do you remember if you characterized
10   go through with it, why did you ask him that?                     10   Ms. Wallop and Mr. Waller in that conversation in any
11             A.     Well, I was at one time friends with             11   particular way?
12   Ms. Wallop and Mr. Waller, and I felt that it was best            12           A.   I don't remember.
13   that they would find a way to settle whatever                     13          Q.    Do you know when that conversation
14   differences they had.                                             14   occurred?
15             Q.     Did you tell him that?                           15           A.   I do not.
16             A.     I just asked him not to sue them.                16          Q.    When you say Mr. Guo was very upset,
17             Q.     He had already sued them though,                 17   what did he say to you?
18   hadn't he?                                                        18           A.   I can't recall exactly what he said.
19             A.     I don't know. Like I said, it was                19   I got the impression that he was upset and that he had
20   after the suit became public. I didn't know about the             20   felt ripped off.
21   details of it.                                                    21          Q.    Did he use those words?

                                                             Page 90                                                             Page 92

 1          Q.      So you effectively were asking him to               1           A.    No.
 2   drop the suit?                                                     2           Q.    Do you recall the words that he used?
 3          A.      I asked him not to sue them.                        3           A.    I do not.
 4          Q.      And what did he say?                                4           Q.    And was this meeting in person as
 5          A.      I can't remember, but he didn't say                 5   well?
 6   yes or no. I don't remember what his response was.                 6           A.    Yes.
 7          Q.      Was this in person?                                 7           Q.    Did he seem angry to you?
 8          A.      Yes.                                                8           A.    Not visibly, no. I just felt that he
 9          Q.      And who was the translator?                         9   was upset by it.
10          A.      I don't recall.                                    10           Q.    And do you recall who, if anyone, was
11          Q.      Do you know if it was Ling Cho Hann?               11   there for that conversation besides the two of you?
12          A.      I don't remember.                                  12           A.    I do not.
13          Q.      I won't ask you to speculate. Since                13           Q.    Do you recall if that was at his
14   that conversation about this litigation, have you had             14   apartment?
15   other conversations with Mr. Guo about this case?                 15           A.    I can't recall where it was.
16          A.      No. There may have been two                        16           Q.    And after you said that you were
17   occasions where I asked him not to sue.                           17   sorry that it happened, what did he say?
18          Q.      Okay. What was the other one, do you               18           A.    I can't remember.
19   recall?                                                           19           Q.    Did you ever hear back from him that
20          A.      I can't remember.                                  20   he was not going to drop the lawsuit?
21          Q.      But at least on one occasion?                      21           A.    No.

                                                             Page 91                                                             Page 93

                                                                                                              24 (Pages 90 to 93)
                                                              Bill Gertz
                                                           October 15, 2019
        Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 25 of 44

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1         Q.       And has this lawsuit changed your                  1   about two minutes. I am almost done with the
 2   relationship with Mr. Guo?                                        2   questioning.
 3            A.     I don't know.                                     3         Q.      Do you know or do you know of Donald
 4         Q.       Do you notice the difference in how                4   Chan?
 5   the two of you interact?                                          5           A.     Donald.
 6            A.     No.                                               6         Q.      Chan, C-H-A-N?
 7         Q.       He continues to contact you?                       7           A.     Chan. I don't know.
 8            A.     He sends me information about the                 8         Q.      So we have spoken of William Je, and
 9   Hong Kong protests occasionally.                                  9   Evette Wong, he introduced you to her, didn't he?
10         Q.       Okay. And when is the last time                   10           A.     Yes.
11   Mr. Guo was an on the record source in one of your               11         Q.      We spoke briefly about what her role
12   articles or columns?                                             12   was. Do you recall when you first met with Ms. Wong?
13            A.     It would have been in July of 2019.              13           A.     When I did the first interview in
14         Q.       And your book has some excerpts of                14   June or July of 2017.
15   Mr. Guo, isn't that correct?                                     15         Q.      At the restaurant?
16            A.     Yes.                                             16           A.     Yes.
17         Q.       And has he read your book?                        17         Q.      And did you ever speak with her
18            A.     I don't know.                                    18   independently outside of Mr. Guo?
19         Q.       Did you send him the chapters of it               19           A.     I may have, occasionally.
20   before it was finished?                                          20         Q.      Did you communicate with her over
21            A.     No.                                              21   Signal?

                                                            Page 94                                                              Page 96

 1            Q.     Has he seen the sections, to your                 1           A.     Yes, I may have, occasionally.
 2   knowledge, that describe him?                                     2           Q.     Was she present in most of your
 3            A.     Yes.                                              3   meetings with Guo?
 4            Q.     Did he see those after it was                     4           A.     No.
 5   published?                                                        5                MS. LUETKEMEYER: We can take a break
 6            A.     I don't know.                                     6   here. Off the record.
 7            Q.     How do you know that he's seen them?              7                THE VIDEOGRAPHER: We are going off the
 8            A.     Has seen what?                                    8   record. The time is 1:13 p.m.
 9            Q.     The sections of your book that                    9                  (Short Recess.)
10   discuss him?                                                     10                THE VIDEOGRAPHER: We are back on the
11            A.     I'm not certain. I didn't say that I             11   record at 1:28 p.m.
12   did. I said I don't know.                                        12                MS. CLINE: This is Joanna Cline. I
13            Q.     I think I misunderstood. Did Mr. Guo             13   wanted to put on the record that Counsel have agreed
14   introduce you to any of his associates or friends,               14   that all objections, except as to form, will be
15   other than Mr. Je?                                               15   reserved until the time of trial.
16            A.     I think he may have had some guests,             16                MS. KROPF: Also, on behalf of
17   some Chinese guests, at his place, but I can't recall            17   Mr. Gertz, we will be designating the whole transcript
18   who they may have been.                                          18   for now as confidential under the protective order.
19                 MS. KROPF: When is a good time for a               19   BY MS. LUETKEMEYER:
20   break?                                                           20           Q.     Mr. Gertz, we spoke earlier about the
21                 MS. LUETKEMEYER: We can take one in                21   Rule of Law Foundation and the Rule of Law Society.

                                                            Page 95                                                              Page 97

                                                                                                                25 (Pages 94 to 97)
                                                               Bill Gertz
                                                            October 15, 2019
        Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 26 of 44

                                                  Atkinson-Baker, Inc.
                                                    www.depo.com

 1   Do you recall that?                                            1          A.     I think my wife told me.
 2           A.   Yes.                                              2         Q.      It was your shared bank account with
 3           Q.   Remind me again what the difference               3   your wife?
 4   is between the two?                                            4          A.     Yes.
 5           A.   The Rule of Law Society is a                      5         Q.      And what bank is that?
 6   501(c)(4) organization and the Rule of Law Foundation          6          A.     Bank of America.
 7   is a 501(c)(3).                                                7         Q.      And where does William Je live?
 8           Q.   And which one are you a director on?              8          A.     I think he lives either in New York,
 9           A.   The 501(c)(4) society.                            9   or Hong Kong, or both.
10           Q.   Okay. And do you remember the other              10         Q.      And if we request the banking record
11   directors of the 501(c)(4) society?                           11   that would show that transfer, would you be willing to
12           A.   I do not.                                        12   provide that to us?
13           Q.   And do you all keep minutes of your              13          A.     No.
14   meetings?                                                     14         Q.      On what basis?
15           A.   I don't know.                                    15          A.     Privacy.
16           Q.   Have you ever seen any minutes of                16               MS. KROPF: It's also not in your
17   meetings?                                                     17   deposition -- or in your subpoena.
18           A.   I don't recall.                                  18               MS. LUETKEMEYER: Right. We would have
19           Q.   Do you recall who else was on the two            19   to amend our subpoena for that and talk about it.
20   conference call meetings you referenced earlier?              20         Q.      Mr. Gertz, you said that you
21           A.   I do not recall.                                 21   described Mr. Guo as a defector a couple times in this

                                                         Page 98                                                              Page 100

 1           Q.   Did Mr. Bannon lead those meetings?               1   deposition. Do you remember that?
 2           A.   I think he was -- yes, he was there.              2           A.      Yes.
 3           Q.   We spoke at the beginning of the                  3           Q.      What's the difference between a
 4   deposition about Mr. William Je. I just have a few             4   defector and a dissident?
 5   clarifying questions about that.                               5           A.      I don't think there is a definition
 6           You said that payment to you was made by               6   of either one. A dissident could be a defector. A
 7   wire?                                                          7   defector could be a dissident. It depends on the
 8           A.   Yes.                                              8   circumstances.
 9           Q.   And do you know if that was an ACH                9           I would use the term defector in regard to
10   transfer?                                                     10   someone who has access to secrets, foreign secrets
11           A.   I don't know.                                    11   that would be of value.
12           Q.   Do you know if it came from a bank in            12           Q.      In your view, has Mr. Guo always been
13   America?                                                      13   a defector since you met him?
14           A.   I don't know.                                    14           A.      Yes.
15           Q.   And do you have a record of the wire             15           Q.      Do you recall writing in July of 2017
16   in your banking records?                                      16   that Mr. Guo was not a defector?
17           A.   I don't recall. I don't know.                    17           A.      No.
18           Q.   Have you seen any document?                      18           Q.      And do you believe he is also a
19           A.   I have not.                                      19   dissident?
20           Q.   How did you learn that the deposit               20           A.      Yes.
21   had hit your bank account?                                    21           Q.      So you believe it's possible to be

                                                         Page 99                                                              Page 101

                                                                                                         26 (Pages 98 to 101)
                                                        Bill Gertz
                                                     October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 27 of 44

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1   both a dissident and a defector?                                 1   wanted to meet with him?
 2           A.      Yes.                                             2          A. Sometimes.
 3           Q.      We spoke briefly about the visit by              3         Q. Would she ever reach out to you if
 4   the Chinese officials to Mr. Quo's apartment.                    4   she wanted to meet with you?
 5           Do you recall that discussion?                           5          A. I don't recall her doing that.
 6           A.      Yes.                                             6         Q. How would you normally set up a
 7           Q.      Have you listened to the audio or                7   meeting or an interview with Mr. Guo?
 8   reviewed any video from that meeting?                            8          A. I would send him a text on Signal.
 9           A.      I don't believe so.                              9         Q. Just directly to him?
10           Q.      Are you aware that those recordings             10          A. Yes.
11   exist on the Internet?                                          11         Q. Would he occasionally have other
12           A.      I am not certain. I am not aware of             12   people get back in touch with you?
13   them.                                                           13          A. Yes.
14           Q.      Before the break, we were discussing            14         Q. Who would those people be?
15   a woman named Evette Wong.                                      15          A. Mainly Evette Wong, or in the past,
16           Do you remember that?                                   16   Ling Cho Hann.
17           A.      Yes.                                            17         Q. Do you know what her duties for
18           Q.      How many times would you say you have           18   Mr. Guo involved?
19   met with Ms. Wong?                                              19          A. No.
20           A.      Maybe ten. Not meet with her, but               20         Q. Do you know anything about her
21   she would be present at a meeting that I was at.                21   background?

                                                          Page 102                                                       Page 104

 1           Q.     And when you would communicate with               1           A.   I do not.
 2   her over Signal like we discussed earlier, would other           2           Q.   Do you know, is she Chinese?
 3   people be on the message or just you and Ms. Wong?               3           A.   I believe she is Chinese, yes.
 4           A.     Just me and Ms. Wong.                             4           Q.   What is Golden Spring?
 5           Q.     And what would you all communicate                5           A.   I don't know.
 6   about?                                                           6           Q.   You have never heard of an entity,
 7           A.     Usually just about arranging for a                7   Golden Spring?
 8   meeting with Mr. Guo.                                            8           A.   I have not.
 9           Q.     What was her role with respect to                 9           Q.   Are you familiar with ACA Capital?
10   Mr. Guo?                                                        10           A.   I do not know what that is.
11                MS. CLINE: Objection; foundation, form.            11           Q.   Are you familiar with Eastern Profit?
12                THE WITNESS: I don't really know. I                12           A.   I think that's the part of this suit
13   know her as an assistant to Mr. Guo.                            13   here.
14   BY MS. LUETKEMEYER:                                             14           Q.   Yes. It's the plaintiff in this
15           Q.     Would she help him with scheduling?              15   lawsuit.
16           A.     I don't know.                                    16           A.   Yes.
17           Q.     When you said you were in touch with             17           Q.   What do you know about Eastern
18   her regarding arranging a meeting with Mr. Guo,                 18   Profit?
19   correct?                                                        19           A.   I don't know anything about it.
20           A.     Correct.                                         20           Q.   Did Mr. Guo ever discuss Eastern
21           Q.     So would you reach out to her if you             21   Profit with you?

                                                          Page 103                                                       Page 105

                                                                                                     27 (Pages 102 to 105)
                                                             Bill Gertz
                                                          October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 28 of 44

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1            A.    No.                                             1             Q.     Did the Hudson Institute ever decide
 2          Q.     Did he ever discuss any of his                   2   it wasn't comfortable with Guo?
 3   corporations or affiliated entities with you?                  3             A.     I don't know.
 4            A.    No.                                             4             Q.     Were you ever a part of those
 5          Q.     In the early fall of 2017, do you                5   conversations?
 6   recall an event at the Hudson Institute?                       6                  MS. CLINE: Objection to form.
 7            A.    Yes.                                            7                  THE WITNESS: No.
 8          Q.     And what was that?                               8   BY MS. LUETKEMEYER:
 9            A.    It was to be a speech by Mr. Guo.               9             Q.     How did you learn that the event was
10          Q.     And what was the goal of that event?            10   cancelled?
11            A.    He was going to give a speech at one           11             A.     I think Ling Cho told me.
12   of his first public events.                                   12             Q.     How soon before the event did it get
13          Q.     And what is the Hudson Institute?               13   cancelled?
14            A.    It's a think tank in Washington, D.C.          14             A.     A number of hours.
15          Q.     And whose idea was the event?                   15             Q.     Do you remember anything about any
16            A.    I don't know.                                  16   alleged cyber attack?
17          Q.     Did you help organize it?                       17             A.     Yes. I believe that they were under
18            A.    No.                                            18   a cyber attack that they believe came from China as
19          Q.     How did you first hear about it?                19   part of the pressure campaign to halt the event.
20            A.    Probably through Ling Cho.                     20             Q.     The officials of the Hudson Institute
21          Q.     Were you set to participate in the              21   claimed a cyber attack had occurred?

                                                        Page 106                                                           Page 108

 1   event?                                                         1            A.    They claimed that they had been
 2          A.     I believe I was to be a moderator on             2   attacked by cyber from China.
 3   a panel of some sort.                                          3            Q.    Were you invited to that event by Ken
 4         Q.      Do you recall who asked you to be a              4   Weinstein?
 5   moderator?                                                     5            A.    No.
 6          A.     I think it was Ling Cho.                         6            Q.    Mr. Hann invited you to that event,
 7         Q.      And what happened with that event?               7   you said, correct?
 8          A.     It was cancelled.                                8            A.    Yes.
 9         Q.      Why?                                             9            Q.    And do you remember if you have any
10          A.     The ostensible reason was that they             10   documents or e mails about that event or the purpose
11   weren't prepared for it, but it appears from all              11   of it?
12   outside appearances, that it was under pressure from          12            A.    I do not.
13   the Chinese Government.                                       13            Q.    Did you ever hear from anyone or have
14         Q.      When you say "outside appearances"              14   any reason to believe that Hudson might have been
15   what leads you to believe that?                               15   having second thoughts about hosting the event?
16          A.     Well, there is a report from the U.S.           16            A.    I did not. I have no idea.
17   China Commission, a Congressional report, which               17            Q.    Do you believe the reason for the
18   addressed that issue. And the report states that the          18   cancellation as stated by the Hudson Institute?
19   Chinese Government pressured the Hudson Institution as        19            A.    Could you clarify that?
20   to cancel it by threatening to withhold visas from            20            Q.    Do you believe the stated reason for
21   some of the Hudson scholars.                                  21   the cancellation, the pressure campaign and the cyber

                                                        Page 107                                                           Page 109

                                                                                                         28 (Pages 106 to 109)
                                                           Bill Gertz
                                                        October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 29 of 44

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1   attack, was the real reason?                                    1   a host of that press conference?
 2           A.    The question is not clear.                        2            A.    I do not know.
 3          Q.     I will rephrase it. The stated                    3           Q.     What was your role during that press
 4   reason for the cancellation, that there had been a              4   conference?
 5   cyber attack, do you believe that to be the true                5            A.    I was a moderator for it, and there
 6   reason it was cancelled?                                        6   was a translator, and there was Mr. Guo.
 7           A.    I don't believe that was their stated             7           Q.     Do you remember who the translator
 8   reason for cancelling the event.                                8   was?
 9          Q.     What was the stated reason?                       9            A.    I think it may have been Wui Chungua
10           A.    I believe they issued -- one of their            10   (phonetic).
11   spokesmen told me that there was some other -- there           11           Q.     The same man who was present during
12   was a lack of preparation for the event.                       12   your first meeting?
13          Q.     So you found later that it was a                 13            A.    Yes, yes.
14   cyber attack or pressure?                                      14           Q.     When you say you moderated, did you
15           A.    I'm not sure of the timing. I can't              15   come with prepared questions for Mr. Guo?
16   speculate.                                                     16            A.    No.
17          Q.     Do you recall writing an article                 17           Q.     You just asked questions off the
18   about the think tank cancelling the talk?                      18   cuff?
19           A.    Yes.                                             19            A.    I'm not even sure it was that. It
20          Q.     And was the Hudson Institute                     20   was more an introducer of that, to make an
21   officials -- were they interviewed for that article?           21   introductory remark of some sort.

                                                         Page 110                                                              Page 112

 1          A.    The spokesman was quoted, I believe.               1           Q.    Was this his first major public
 2         Q.     And whose idea was it to have the                  2   appearance?
 3   discussion with you and Mr. Guo at the National Press           3           A.    I don't know if he had done others or
 4   Club just a few days later?                                     4   not.
 5          A.    I believe it was Ling Cho Hann.                    5           Q.    And what did you view the purpose of
 6         Q.     And was that sort of in place of the               6   that press conference to be?
 7   Hudson Institute's event?                                       7           A.    I think it was so that Mr. Guo could
 8          A.    Yes.                                               8   announce his views about the Chinese Communist Party,
 9         Q.     Did you meet with Mr. Guo the same                 9   and what he hoped to do.
10   day as the Hudson Institute event?                             10           Q.    Did you believe that event was
11          A.    It may have been the same day or the              11   successful?
12   day after, around that, yes.                                   12           A.    Yes.
13         Q.     So Mr. Ling Cho Hann had the idea to              13           Q.    And was it around this time, do you
14   do a National Press Club event, you said?                      14   recall, that you introduced Mr. Guo to Steve Bannon?
15          A.    I don't know.                                     15           A.    I do not recall the exact time, but
16         Q.     Do you know who organized that event?             16   it may have been after that, or it may have been
17          A.    I do not.                                         17   around that time.
18         Q.     Were you involved in booking and                  18           Q.    How did Mr. Guo meet Bannon?
19   planning that event, inviting the media?                       19           A.    I met Steve Bannon after he left the
20          A.    No.                                               20   White House. And he mentioned to me that he was
21         Q.     You were aware that you are listed as             21   familiar with Mr. Guo, and that     he said he would

                                                         Page 111                                                              Page 113

                                                                                                       29 (Pages 110 to 113)
                                                            Bill Gertz
                                                         October 15, 2019
           Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 30 of 44

                                                   Atkinson-Baker, Inc.
                                                     www.depo.com

 1   like to meet him. And I said, "Okay, I'll ask if he          1            A.     He came to the Hay Adams Hotel where
 2   wants to meet you." And they eventually met at the           2    Guo was staying, and I think we had a lunch meeting
 3   Hay Adams Hotel.                                             3    after that.
 4          Q.     How long had you known Mr. Bannon?             4           Q.      And who all was present for that
 5           A.    I had known him a little bit when he           5    meeting?
 6   was    before the White House, and a little bit while        6            A.      If my memory serves correct, it was
 7   he was at the White House, but I was not close, but we       7    Ling Cho Hann and Yang Jain Lie, another dissident,
 8   shared the same views on China.                              8    Chinese dissident.
 9          Q.     Which are what?                                9           Q.      I don't know how to spell that but
10           A.    That it's a nuclear armed Communist           10    maybe I can get you to.
11   dictatorship that poses a threat to the world.              11            A.     Y-A-N-G, J-I-A-N, L-I-E.
12          Q.     And you said Mr. Bannon asked you to          12           Q.      And who is that dissident, what is
13   make an introduction of him to Mr. Guo?                     13    his role?
14           A.    Yes.                                          14            A.      He is a former imprisoned dissident
15          Q.     Have he ever met Mr. Guo before, to           15    from China who now has an organization for dissidents,
16   your knowledge?                                             16    Chinese dissidents.
17           A.    I don't know.                                 17           Q.      And what is this organized called?
18          Q.     Do you know if they had ever spoken           18            A.     I'm not sure.
19   on the phone?                                               19           Q.      Does he live here in Washington?
20           A.    I don't know.                                 20            A.     I think it may be Massachusetts.
21          Q.     So when Mr. Bannon told you he was            21           Q.      And why was he at the meeting?

                                                      Page 114                                                              Page 116

 1   interested in meeting Mr. Guo, was this in person?           1          A.     I don't know.
 2          A.    Yes.                                            2         Q.      Was he there already with Mr. Guo?
 3          Q.    Where was that?                                 3          A.     He came with Ling Cho, I believe.
 4          A.    At his house on Capitol Hill.                   4         Q.      And what was the purpose of that
 5          Q.    Do you remember about when that would           5   first introductory meeting?
 6   be?                                                          6          A.     Just to meet Steve Bannon, for Guo to
 7          A.    I do not.                                       7   meet Steve Bannon, former White House strategist.
 8          Q.    Before the Press Club visit in                  8         Q.      When you first bought up the idea to
 9   October of 2017?                                             9   Mr. Guo of him meeting Steve Bannon, what did he say?
10          A.    I really can't recall.                         10          A.     He said he'd like to meet him.
11          Q.    Do you have any documents with                 11         Q.      So what was discussed at that first
12   Mr. Bannon?                                                 12   meeting?
13          A.    No.                                            13          A.     I don't recall.
14          Q.    How would you typically communicate            14         Q.      You don't recall anything about it?
15   with Mr. Bannon?                                            15          A.     I don't recall. I just have no
16          A.    Through text message or phone.                 16   recollection of what we talked about.
17          Q.    And when you say text message, would           17         Q.      Did Mr. Bannon ask Mr. Guo questions
18   that be Signal?                                             18   about himself, his background?
19          A.    Yes.                                           19          A.     I have no recollection of that.
20          Q.    And tell me about that first meeting           20         Q.      Do you recall Mr. Guo being
21   when you introduced Mr. Guo to Mr. Bannon?                  21   interested in Mr. Bannon's role at the White House?

                                                      Page 115                                                              Page 117

                                                                                                      30 (Pages 114 to 117)
                                                         Bill Gertz
                                                      October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 31 of 44

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1         A.    No.                                                1            A.     I do not know.
 2        Q.     Do you recall Mr. Guo bringing up his              2            Q.     Have you ever heard of a contract
 3   asylum application?                                            3   that Mr. Bannon is affiliated with Mr. Guo?
 4         A.    No.                                                4            A.     I don't know.
 5        Q.     Had Mr. Bannon ever brought up with                5            Q.     What is the relationship between
 6   you the fact that Mr. Guo had a pending application            6   Mr. Bannon and Mr. Guo today?
 7   for asylum?                                                    7                 MS. CLINE: Objection, foundation.
 8         A.    I don't know.                                      8                 THE WITNESS: I don't know.
 9        Q.     Do you recall writing an article                   9   BY MS. LUETKEMEYER:
10   about former Attorney General Jeff Sessions                   10            Q.     Do you know the last time they have
11   threatening to quit over Mr. Guo?                             11   spoken?
12         A.    I do.                                             12            A.     I do not.
13        Q.     And what were the circumstances                   13            Q.     And after you introduced the two, did
14   surrounding that incident?                                    14   you speak with Mr. Guo about his impressions of
15         A.    I don't recall.                                   15   Mr. Bannon?
16        Q.     Did you ever discuss that incident                16            A.     I don't recall.
17   with Mr. Bannon?                                              17            Q.     Do you recall speaking with
18         A.    No.                                               18   Mr. Bannon about his impressions of Mr. Guo?
19        Q.     Do you recall there being a second                19            A.     I do not recall.
20   meeting when Bannon visited Mr. Guo in New York City?         20            Q.     What do you think Mr. Guo brought to
21         A.    I am not aware of it. I don't know.               21   the table in relation to Mr. Bannon?

                                                        Page 118                                                            Page 120

 1          Q.     Were you present for that dinner?                1           A.    I have no idea.
 2          A.     I don't know.                                    2           Q.    Why do you think he wanted to meet
 3          Q.     Have you ever been to Mr. Quo's home             3   him?
 4   when Mr. Bannon was also in attendance?                        4           A.    I don't know.
 5          A.     Yes. I think there was a lunch                   5           Q.    You didn't ever ask him why he wanted
 6   meeting after the October, 2018 press conference.              6   you to make the introduction?
 7          Q.     Now, I know about an October, 2017               7           A.    No.
 8   press conference.                                              8           Q.    Do you know if Mr. Bannon ever met
 9          A.     No. This was a press conference in               9   with Mr. Guo in the White House?
10   2018 announcing the rule of law fund, and we had lunch        10           A.    I do not.
11   after at Mr. Quo's house.                                     11           Q.    You write in your book about
12          Q.     Okay. I am familiar with that one.              12   Mr. Bannon's trip to Hong Kong and China three weeks
13   Thank you.                                                    13   after departing the White House in mid September of
14          Do you ever recall being at Mr. Quo's house            14   2017.
15   for a dinner with Mr. Bannon?                                 15           Do you recall that?
16          A.     I do not.                                       16           A.    Correct.
17          Q.     Do you know whether Mr. Guo was                 17           Q.    And what do you know about that trip?
18   paying Mr. Bannon?                                            18           A.    I believe that I asked Steve Bannon
19          A.     I do not.                                       19   what he discussed with Wang Qishan. And he said that
20          Q.     Do you recall know whether Mr. Quo's            20   he discussed that Wang Quishan was interested in
21   Rule of Law Society pays Mr. Bannon?                          21   globalism and populism.

                                                        Page 119                                                            Page 121

                                                                                                          31 (Pages 118 to 121)
                                                           Bill Gertz
                                                        October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 32 of 44

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1          Q.     Was there some discussion also of               1           Q.    When you had lunch with Mr. Bannon
 2   economic nationalism during that meeting?                     2   and Mr. Guo, do you remember Mr. Bannon discussing his
 3          A.     I don't recall.                                 3   China visit with Mr. Guo?
 4          Q.     And what else did Mr. Bannon say                4           A.    I do not.
 5   about that meeting?                                           5           Q.    Do you know who scheduled the meeting
 6          A.     I have no other recollection.                   6   with Wang Qishan and Bannon?
 7          Q.     Do you know how you learned of it?              7           A.    I do not.
 8          A.     I do not.                                       8           Q.    Have you ever heard of John Thornton?
 9          Q.     Did you interview him when he                   9           A.    I don't know who he is.
10   returned?                                                    10           Q.    You appear to be the first journalist
11          A.     I did not.                                     11   in June of 2017 to report that Mr. Quo's wife and
12          Q.     When did you interview him?                    12   daughter were given a 20 day visa to come to the U.S.
13          A.     I don't recall.                                13   that prior month in May, 2017. Do you recall that
14          Q.     So Mr. Bannon went on the record for           14   reporting?
15   your book though, correct?                                   15           A.    I do not.
16          A.     We had discussions. I don't remember           16           Q.    I think it was in one of our earlier
17   exactly the form, or place, or when they were.               17   articles, which I don't want to re mark for you, but
18          Q.     So you don't remember learning about           18   do you recall anything about the visas given to
19   his trip to China as it was happening?                       19   Mr. Quo's family?
20          A.     No.                                            20           A.    I do not.
21          Q.     Are you aware that Mr. Bannon gave a           21           Q.    Have you ever been told about


                                                       Page 122                                                              Page 124

 1   peace speech in Hong Kong to the state international          1   potential imprisonment or persecution faced by Quo's
 2   security firm?                                                2   family back in China?
 3         A.    Yes.                                              3            A.    I don't recall any discussion of
 4        Q.     And what do you know about that                   4   that.
 5   speech?                                                       5           Q.     You don't recall Mr. Guo ever telling
 6         A.    I don't know anything about it.                   6   you he was afraid for his family?
 7        Q.     Do you know who arranged for his                  7            A.    I think he may have said he was
 8   appearance?                                                   8   afraid for his family, but other than that, I have no
 9         A.    No.                                               9   recollection of any details.
10        Q.     Did you ever ask him about it?                   10           Q.     Have you ever spoken with any of his
11         A.    No.                                              11   family members?
12        Q.     Do you know the purpose of his trip?             12            A.    I have met his daughter.
13         A.    No.                                              13           Q.     When was that?
14        Q.     When he went to China and Hong Kong,             14            A.    I don't know. I don't remember.
15   was that before or after you introduced him to               15           Q.     And where did you meet her?
16   Mr. Guo?                                                     16            A.    At the apartment in New York.
17         A.    I do not know.                                   17           Q.     Did you speak with her?
18        Q.     If I represent to you that he                    18            A.    No. It was just an introduction.
19   traveled there in September of 2017, does that make in       19           Q.     Were you aware that Mr. Guo met with
20   any more helpful to you?                                     20   former DHS Secretary Jeh Johnson in May of 2017?
21         A.    I don't have a clear recollection.               21            A.    I don't know. I don't know anything

                                                       Page 123                                                              Page 125

                                                                                                       32 (Pages 122 to 125)
                                                          Bill Gertz
                                                       October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 33 of 44

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1   about that.                                                     1   programs.
 2          Q.     You haven't seen the recording of                 2          Q.    And do you remember about when that
 3   that, there is a video of that?                                 3   was?
 4          A.     I have not.                                       4          A.    I do not, other than sometime between
 5          Q.     And when did you first meet French                5   2017 and 2018.
 6   Wallop?                                                         6          Q.    Did you seek out Mr. Waller's help on
 7          A.     It was, January, I believe, January               7   that effort?
 8   of 2017.                                                        8          A.    I believe I did.
 9          Q.     French Wallop?                                    9          Q.    And why him?
10          A.     Yes.                                             10          A.    I believe that he has good skills at
11          Q.     Okay. And that's when you first met              11   doing information.
12   her in your life?                                              12          If I may explain, the reason that I tried to
13          A.     Yes.                                             13   contact or put French Wallop in touch with Mr. Guo is
14          Q.     Okay. And when did you first meet                14   that, again, because I saw him as an extremely
15   Mr. Waller, Michael Waller, who is also here?                  15   valuable resource, I also saw him as extremely
16          A.     I have known Mike since, I believe,              16   scattered in his presentation.
17   he used to work at an affiliate publication of The             17          His presentations would be on video and they
18   Washington Times many years ago.                               18   would be talking about a wide variety of topics. And
19          Q.     And what was your first impression of            19   then in the middle of them, he would disclose really
20   Ms. Wallop?                                                    20   valuable information about the inside workings of the
21          A.     Well, she said she knew my former                21   Chinese Government and Intelligence Service. And I

                                                         Page 126                                                         Page 128

 1   editor, Oner Gaborkoff (phonetic), so I took that as            1   felt that he needed a strategic communications person.
 2   credit to her.                                                  2          And because French Wallop had contacted me
 3          Q.     And how would you describe your                   3   when she represented a dissident Russian billionaire
 4   relationship with Mr. Waller?                                   4   named Miguel Kortokofski, who I interviewed, she
 5          A.     We were occasional friends when we                5   arranged the interview, I felt that she could provide
 6   worked on a few policy oriented projects based on my            6   strategic communication support to Guo, Mr. Guo.
 7   book, IWar, which called for reforming U.S. Government          7          Q.    Did you understand Ms. Wallop to be
 8   information operations.                                         8   credible?
 9          Q.     What kinds of projects were those?                9          A.    To be credible in what sense?
10          A.     It was, basically, an idea to bring              10          Q.    A credible person you could recommend
11   about a better information capability for the U.S.             11   for Mr. Guo to do business with?
12   Government. Right now, the Voice Of America is poorly          12          A.    I really didn't know her, I'll be
13   run. We don't have the U.S. information agency that            13   honest to say I really didn't know. Like I said, I
14   we had during the Cold War. And so my book, IWar,              14   was going on her reputation of having known Oner
15   recommends trying to revitalize some of those                  15   Gaborkoff.
16   functions.                                                     16          Q.    Did you find her to be honest in her
17          Q.     And how was Mr. Waller to help you in            17   dealings with you?
18   that effort?                                                   18          A.    I guess I would say yes.
19          A.     We sought to collaborate to present              19          Q.    Did you find her to be sincere?
20   these idea to get either Congress or the                       20          A.    Yes.
21   administration to develop some type of reform                  21          Q.    And when did you first learn of the

                                                         Page 127                                                         Page 129

                                                                                                      33 (Pages 126 to 129)
                                                            Bill Gertz
                                                         October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 34 of 44

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1   firm, Strategic Vision?                                           1   associates?
 2           A.    I can't recall, but it would have to                2          A.   I didn't learn it until the first
 3   have been based on news reports of this matter.                   3   meeting with French on the subject.
 4           Q.    Okay. So when you introduced Mr. Guo                4         Q.    Do you find Mr. Waller to be
 5   to French and Mike?                                               5   credible?
 6           A.    I didn't.                                           6          A.   Yes.
 7           Q.    You didn't introduce them?                          7         Q.    Do you find him to be honest?
 8           A.    No. I introduced them to Ling Cho                   8          A.   Yes.
 9   Hann and Evette Wong, and then they made the                      9         Q.    Do you find him to be sincere?
10   introduction to Guo. My job was simply to make the               10          A.   Yes.
11   connection, and then that was it.                                11         Q.    Do you remember the first time you
12           Q.    Okay. So when you introduced them to               12   introduced to Ms. Wallop and Mr. Waller to Ling Cho?
13   Ling Cho Hann and Ms. Wong, you weren't aware that               13          A.   I don't not remember the exact day or
14   Ms. Wallop's firm was called Strategic Vision?                   14   circumstances.
15           A.    Correct.                                           15         Q.    Do you know if it was an in person
16           Q.    You learned that later, the formal                 16   meeting?
17   name of the firm?                                                17          A.   I think it may have been a phone
18           A.    Yes.                                               18   connection given, the connection, and that they would
19           Q.    Did you learn that once the lawsuit                19   connect them, but I honestly do not remember.
20   was filed?                                                       20         Q.    And you have described the purpose of
21           A.    I can't remember when.                             21   that introduction being for strategic communication

                                                           Page 130                                                              Page 132

 1           Q.     Okay. But as far as you were                       1   assistance to Mr. Guo?
 2   concerned, you were making an introduction of an                  2          A.   Yes. Again, I viewed Mr. Guo as
 3   individual?                                                       3   having lots of various resources, but I really felt
 4            A.    Yes.                                               4   that what he lacked was someone that could provide him
 5           Q.     Or was it two individuals, Mr. Waller              5   with the ability to project, in a coherent and
 6   also?                                                             6   effective way, his message, which I think is an
 7            A.    Well, initially when I met French,                 7   important message.
 8   she brought Mike in. And that was her decision, so I              8          Q.   And did you tell him that you
 9   had no objection to it.                                           9   believed he lacked that ability?
10            So, again, I was -- my objective was to try             10          A.   I can't recall. I may have, but I
11   and get Mr. Guo to focus his message so that it could            11   can't recall a specific conversation about that, but I
12   be a more effective tool, and that I would benefit               12   think that was the whole purpose of my contacting
13   from that by getting information and news stories from           13   French Wallop.
14   that.                                                            14          Q.   And did he ask you to help him find
15           Q.     And you had already known Mr. Waller              15   someone to aid him in communication?
16   for years?                                                       16          A.   No.
17            A.    Yes.                                              17          Q.   Do you remember if you spoke with
18           Q.     Did her bringing Mr. Waller in give               18   Mr. Guo before or after you first brought up the idea
19   you confidence?                                                  19   to Ms. Wallop?
20            A.    I had no objection to it.                         20          A.   I may have raised the question. I
21           Q.     Did you know that they were business              21   may have told him that I had worked with French Wallop

                                                           Page 131                                                              Page 133

                                                                                                          34 (Pages 130 to 133)
                                                              Bill Gertz
                                                           October 15, 2019
          Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 35 of 44

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1    in the Miguel Kortokofski issue, which was early                   1         A.       Yes.
 2    there, and I said that I felt that if she could do for             2        Q.        Was that ever part of your
 3    Miguel Kortokofski what she would do for Mr. Guo, that             3   discussions with him?
 4    it would be beneficial to him.                                     4         A.       No.
 5              Q.     Did you understand that her services              5        Q.        Was that ever part of your
 6    would include research?                                            6   discussions with Ms. Wallop?
 7              A.     No.                                               7         A.       No.
 8              Q.     Did Mr. Guo ever discuss with you his             8        Q.        What about with Mr. Waller?
 9    goal of hiring someone to conduct research?                        9         A.       No.
10                   MS. CLINE: Objection to form.                      10        Q.        Others in this case have testified
11                   THE WITNESS: No.                                   11   that Mr. Guo communicated with them using What's Ap.
12    BY MS. LUETKEMEYER:                                               12   Have you ever spoken with him or communicated with him
13              Q.     Did you negotiate any compensation               13   using What's Ap?
14    for your introduction?                                            14         A.       No.
15              A.     No. I think, at one point, there was             15        Q.        You said, previously, it was just
16    a suggestion that I would get a finder's fee. And my              16   Signal?
17    suggestion was, no, I am not interested in that, but              17         A.       Correct.
18    if the collaboration may have involved some important             18        Q.        Do you recall who it was who
19    information that could be useful to me as a reporter,             19   suggested you be given a finder's fee for the
20    that I would be welcome, I would welcome information              20   introduction?
21    that would be useful for news reporting.                          21         A.       It may have been French, but it was


                                                             Page 134                                                                Page 136

 1          Q.       So your arrangement was that the                    1   more of a suggestion rather than anything.
 2   fruits of the labor, if any, would flow to you                      2   Again, I said that I wasn't interested in any fee, but
 3   exclusively as a reporter?                                          3   that I was more interested in getting the message out
 4             A.    No.                                                 4   and getting information.
 5          Q.       Just that you would have access to                  5          Q.       Do you remember what you told Ling
 6   that information?                                                   6   Cho Hann about the purpose of the first meeting with
 7             A.    No. It was, again, that I felt that                 7   Ms. Wallop and Mr. Waller?
 8   if he had all of this valuable information and if it                8             A.    To my recollection, it was what I had
 9   were packaged properly, it could be made public.                    9   said, was we have seen from Mr. Guo a very powerful
10             So that rather than giving an hour and a                 10   message, but, again, somewhat disjointed in its
11   half video, that he could talk about whatever, his                 11   presentation, and that it was my hope that having a
12   personal food or his exercises, but then he could                  12   strategic communications professional or
13   focus more on the substance of what he wanted to                   13   professionals, that it would help him to present his
14   reveal.                                                            14   information in a much more powerful way.
15          Q.       So your view is Ms. Wallop and                     15          Q.       Did Ling Cho Hann agree?
16   Mr. Waller would help him with information he already              16             A.    I think he did.
17   had, packaging his story and his information?                      17          Q.       Did he ever mention to you that
18             A.    Correct.                                           18   Mr. Guo needed research help?
19          Q.       Were you surprised -- would you be                 19             A.    He did not.
20   surprised to learn that he wanted them to conduct                  20          Q.       Did Ms. Wong ever mention to you that
21   research on third parties?                                         21   Mr. Guo was looking for a research firm?

                                                             Page 135                                                                Page 137

                                                                                                               35 (Pages 134 to 137)
                                                                Bill Gertz
                                                             October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 36 of 44

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1          A.     No.                                                 1   progress of those?
 2         Q.      Did you have any concerns introducing               2           A.      No.
 3   Ms. Wallop and Mr. Waller to Mr. Guo?                             3           Q.      Did he ever report to you about how
 4          A.     No.                                                 4   the partnership was going?
 5         Q.      Do you believe that, as originally                  5           A.      No. I think, at one point, he asked
 6   conceived, the project would be benefiting him                    6   me if he should do this contract. And, again, I had
 7   personally?                                                       7   no knowledge about the contract. I believed that it
 8               MS. CLINE: Objection to form.                         8   was a strategic communications vehicle.
 9               THE WITNESS: What project?                            9           And he asked me if he should do the
10   BY MS. LUETKEMEYER:                                              10   contract. And my response to him was, I would do it
11         Q.      The project of hiring Ms. Wallop and               11   maybe month to month or three months as a trial period
12   Mr. Waller, do you believe that was to be conveyed to            12   to see how it goes.
13   Mr. Guo as a personal benefit?                                   13           Q.      Did he show it to you when he asked
14          A.     I don't know.                                      14   you about it, did he send you a copy of what was
15         Q.      Did you envision that their efforts                15   proposed?
16   would help him obtain asylum?                                    16           A.      No.
17          A.     I don't know.                                      17           Q.      Did he tell you how much the contract
18         Q.      Do you recall Mr. Guo ever discussing              18   cost?
19   with you if Ms. Wallop could be helpful in him seeking           19           A.      I don't believe so.
20   asylum?                                                          20           Q.      Have you since learned the value of
21          A.     I don't recall.                                    21   the contract?

                                                           Page 138                                                               Page 140

 1         Q.      Do you recall ever having a                         1           A.     Yes.
 2   discussion about Ms. Wallop and Mr. Waller's work                 2        Q.        And how did you learn that?
 3   being made public?                                                3           A.     I can't remember.
 4         A.      I do not.                                           4        Q.        And what's your understanding of the
 5         Q.      Did you ever see the contract?                      5   value of the contract?
 6         A.      No.                                                 6           A.     I think it's about a million dollars.
 7         Q.      When you had meetings with -- first                 7        Q.        And do you understand what the work
 8   of all, let's go back. Your very first meeting with               8   is to be performed on the contract?
 9   Mr. Guo and Ms. Wallop and Mr. Waller, were you all               9           A.     No.
10   physically in the same space?                                    10        Q.        And when you first decided to
11         A.      I never met together with Ms. Wallop,              11   introduce Ms. Wallop and Mr. Waller to Ling Cho Hann
12   Mr. Waller, and Mr. Guo.                                         12   and Ms. Wong, or subsequent introduction to Mr. Guo,
13         Q.      Okay. So you made the introduction                 13   was there a time line or deadline in place by Mr. Guo?
14   to Ling Cho Hann and Evette Wong, and then meetings              14           A.     Not that I know of.
15   occurred after that?                                             15        Q.        And you didn't have any deadline in
16         A.      Yes.                                               16   mind, in particular?
17         Q.      Okay. Were you ever on any phone                   17           A.     Not    I had no knowledge of that.
18   calls with Mr. Guo, and Ms. Wallop, and Mr. Waller?              18        Q.        Was time of the essence?
19         A.      No.                                                19                MS. CLINE: Objection to form.
20         Q.      As he began negotiations and                       20                THE WITNESS: I have no idea.
21   discussions with them, did he update you on the                  21   BY MS. LUETKEMEYER:

                                                           Page 139                                                               Page 141

                                                                                                            36 (Pages 138 to 141)
                                                              Bill Gertz
                                                           October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 37 of 44

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1         Q.     You said earlier you hadn't learned                 1               Q.     Did you ever ask to see a copy of the
 2   of the Eastern Profit until this lawsuit, correct?               2    contract?
 3         A.     Correct.                                            3               A.     No.
 4         Q.     How much do you know about the                      4                    MS. LUETKEMEYER: We can take a break to
 5   contract's performance?                                          5    change the tape.
 6         A.     I don't know anything.                              6                    THE VIDEOGRAPHER: We are going off the
 7         Q.     Do you remember ever discussing with                7    record. This is the end of Media Unit No. 1. The
 8   Ms. Wallop Mr. Quo's need for research services on               8    time is 2:06 p.m.
 9   third parties?                                                   9                       (Short Recess.)
10         A.     I do not.                                          10                    THE VIDEOGRAPHER: We are back on the
11         Q.     Did you ever remember seeing a list                11    record. This is the beginning of Media Unit No. 2.
12   of individuals who Mr. Guo wanted specific research             12    The time is 2:20 p.m.
13   and surveillance on?                                            13    BY MS. LUETKEMEYER:
14         A.     No.                                                14               Q.     Mr. Gertz, have you ever heard of an
15         Q.     So do you have any knowledge of the                15    entity called ASOG, in Texas?
16   contract's performance after the contract was signed?           16               A.     No.
17         A.     At a certain point, I don't remember               17               Q.     It stands for Allied Special
18   when, Mr. Guo came to me with some material. And it             18    Operations Group?
19   was a printout of some -- what appeared to be data,             19               A.     I don't know it.
20   and I had no idea what it was.                                  20               Q.     Have you ever heard of an individual
21         And he said that this has been what they had              21    named Adam Craft?

                                                          Page 142                                                             Page 144

 1   produced. And I expressed surprise since I was                   1          A.     No.
 2   unaware of this data, whatever research project, and             2         Q.      Has Mr. Guo ever asked you to review
 3   that he showed it to me, and I was like, well, what am           3   his paperwork related to his asylum claim?
 4   I supposed to do with that? I don't know.                        4          A.     No.
 5           Q.     And what did he say about it?                     5         Q.      Have you ever seen a draft of it?
 6           A.     He felt that it was not what he                   6          A.     No.
 7   wanted. I mean, I got the impression that he felt                7         Q.      Whenever we speak earlier in the
 8   that this wasn't what he had expected.                           8   deposition about Mr. Je, do you know what his company
 9           Q.     And what did he tell you he expected?             9   name is?
10           A.     He didn't say.                                   10          A.     I do not.
11           Q.     Was he asking you to communicate to              11         Q.      And you described him as a financier,
12   Ms. Wallop and Mr. Waller about the material?                   12   do you remember that?
13           A.     No.                                              13          A.     A fund manager, financier, financial
14           Q.     Just sharing with you what he had                14   specialist, is my understanding.
15   received?                                                       15         Q.      When you say financial specialist,
16           A.     Yes.                                             16   what do you mean?
17           Q.     Do you remember when that was?                   17          A.     He is wealthy.
18           A.     I do not.                                        18         Q.      Is he an investor?
19           Q.     Where was that meeting, was that at              19          A.     I don't know.
20   his apartment?                                                  20         Q.      And who is he to Mr. Guo?
21           A.     Yes.                                             21               MS. CLINE: Objection, foundation.


                                                          Page 143                                                             Page 145

                                                                                                          37 (Pages 142 to 145)
                                                             Bill Gertz
                                                          October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 38 of 44

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1                 THE WITNESS: My understanding is that              1          A.   I don't know.
 2   they are friends, that they have no formal ties, and             2          Q.   Did you do any research to see what
 3   that Mr. Je is a supporter, in a political sense, of             3   it meant?
 4   Mr. Guo.                                                         4          A.   No.
 5   BY MS. LUETKEMEYER:                                              5          Q.   Did you do any research or vetting of
 6            Q.     Is Mr. Je also a financial backer of             6   Mr. Je before you entered into this transaction with
 7   Mr. Guo?                                                         7   him?
 8            A.     Not that I am aware of.                          8          A.   No.
 9            Q.     Are you aware of him providing                   9          Q.   Do you have any idea of how he makes
10   financial assistance to anyone else in the United               10   his money, besides being a financier?
11   States?                                                         11          A.   I don't know.
12            A.     No.                                             12          Q.   You don't know what countries he
13            Q.     Does he provide financial assistance            13   invests in?
14   to the Rule of Law Society?                                     14          A.   I do not.
15            A.     I don't know.                                   15          Q.   Do you have any reason to believe
16            Q.     Do you know the source of his funds             16   that funding may have come from Saudi Arabia?
17   that he paid to you?                                            17          A.   I do not.
18            A.     I think it was a sovereign wealth               18          Q.   Did Mr. Guo ever discuss the source
19   fund of some sort in the Middle East.                           19   of Mr. Je's wealth with you?
20            Q.     Did you ask him about that before he            20          A.   No.
21   transferred the money?                                          21          Q.   Have you ever visited Mr. Je at his

                                                          Page 146                                                         Page 148

 1           A.    My main thing was, yes, where did it               1   home?
 2   come from. He said it was a sovereign wealth fund in             2          A.     No.
 3   the Middle East, I can't remember where, and that it             3          Q.     Do you know where all he keeps a
 4   was completely separate from Mr. Quo's funds.                    4   residence?
 5           Q.    When did you ask him about that?                   5          A.     I don't.
 6           A.    Around the time that he made the                   6          Q.     And when is the last time you spoke
 7   loan.                                                            7   with him?
 8           Q.    Was it before or after he sent the                 8          A.     I can't recall.
 9   money?                                                           9          Q.     What's your best guess?
10           A.    I think it was before.                            10          A.     I can't guess.
11           Q.    And why would you have asked him                  11          Q.     Sometime this calendar year?
12   about whether or not it was separate from Mr. Guo?              12          A.     Yes, probably. I don't know, the
13           A.    I was just curious. He had asked for              13   last six months.
14   the bank transfer information. It involved an                   14          Q.     Have you spoken with him in the last
15   international transfer.                                         15   few weeks?
16           Q.    So do you have an understanding that              16          A.     I can't recall.
17   he put the money into your Bank of America account,             17          Q.     Is he aware of the change in your
18   but it came from an international fund?                         18   status at The Free Beacon?
19           A.    As best as I can tell.                            19          A.     Yes.
20           Q.    And what does "sovereign wealth fund"             20          Q.     And how did he become aware of that?
21   mean?                                                           21          A.     I think I told him.

                                                          Page 147                                                         Page 149

                                                                                                          38 (Pages 146 to 149)
                                                             Bill Gertz
                                                          October 15, 2019
          Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 39 of 44

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1          Q.    So that would have had to be in the                1            A.   Yes.
 2   last few weeks?                                                 2          Q.     And what did he say?
 3          A.    Yes.                                               3            A.   I can't recall. I don't remember how
 4          Q.    Was that over the phone?                           4   he responded.
 5          A.    Yes.                                               5          Q.     This is in the last few weeks though,
 6          Q.    And how did that conversation begin?               6   right?
 7          A.    Just that I was moving on from the                 7            A.   Yes.
 8   Free Beacon.                                                    8          Q.     And you don't remember what he said
 9          Q.    Was he ever contacted by The Free                  9   to you?
10   Beacon?                                                        10            A.   No.
11          A.    No.                                               11          Q.     Did he express surprise that you were
12          Q.    Was he ever contacted by anyone else?             12   being asked to leave because of his interaction with
13          A.    I don't know.                                     13   you?
14          Q.    And last Friday, there was an article             14            A.   I think he said to me, again, that
15   on Buzz Week published about your departure from The           15   this was unfair because the money did not come from
16   Free Beacon.                                                   16   Mr. Guo.
17          Did you see that article?                               17          Q.     Did he offer to contact your editors
18          A.    I saw it.                                         18   for you?
19          Q.    And did speak with the reporter,                  19            A.   I don't think so, no.
20   Ms. Gray, for that article?                                    20          Q.     Did you ask him to do that?
21          A.    No.                                               21            A.   No.

                                                         Page 150                                                           Page 152

 1          Q.   Did you see the quote in that article               1            Q.   Did you ask him to send a letter?
 2   from Mr. Quo's Counsel?                                         2            A.   No.
 3          A.   I did not.                                          3            Q.   Did you ask him to provide proof that
 4          Q.   You are not aware that that article                 4   the money did not come from Mr. Guo?
 5   was updated with a quote from Mr. Guo?                          5            A.   No.
 6          A.   I didn't see it.                                    6            Q.   And why not?
 7          Q.   Was Mr. Je contacted for that                       7            A.   Like I said, I was ready to move on
 8   article?                                                        8   from The Free Beacon.
 9          A.   I don't know.                                       9            Q.   How long did your conversation with
10          Q.   When you spoke with Mr. Je about the               10   Mr. Je last?
11   change in your employment at The Free Beacon, what did         11            A.   Very brief, five minutes.
12   you tell him?                                                  12            Q.   Did he ask you if there was anything
13          A.   That I was moving on.                              13   he could do to help you?
14          Q.   And what was the reason for that?                  14            A.   No.
15          A.   That we had a dispute over an                      15            Q.   Did he express any indication that he
16   editorial matter.                                              16   would want his money back?
17          Q.   Why did you contact him?                           17            A.   No. I just indicated to him that
18          A.   Just to let him know that I was                    18   when I get the royalties, that I would continue to
19   moving on, and that was the reason.                            19   work out the payment to him.
20          Q.   And that his funding to you was the                20            Q.   Have you made any payments to him so
21   basis for you moving on?                                       21   far?

                                                         Page 151                                                           Page 153

                                                                                                       39 (Pages 150 to 153)
                                                            Bill Gertz
                                                         October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 40 of 44

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1         A.     No.                                               1   repay all of the money to Mr. Je?
 2         Q.    You expect royalties to come within                2           A.     Very confident.
 3   six months of publishing the book?                             3           Q.     When do you think that will occur?
 4         A.     Six months to a year.                             4           A.     I can't say.
 5         Q.    And based on your agreement with him,              5           Q.     If you do not make $100,000 from your
 6   will you be paying him any interest?                           6   book royalties, would you and your wife pay Mr. Je
 7         A.     No.                                               7   back from your own funds?
 8         Q.    Did he ever suggest that you pay him               8           A.     That would be a discussion we'd have,
 9   interest?                                                      9   if that were to come up.
10         A.     No.                                              10           Q.     Did you and Mr. Je ever discuss the
11         Q.    Do you expect the royalties from your             11   possibility that your royalties might not exceed his
12   book to exceed the amount of the financial support he         12   loan?
13   gave you?                                                     13           A.     No.
14         A.     I hope it will.                                  14           Q.     Has Mr. Je contacted you since you
15         Q.    Has this incident impacted your                   15   last spoke to him, in the last few weeks?
16   promotional and book tour?                                    16           A.     No.
17         A.     Not so far.                                      17           Q.     Do you have any written communication
18         Q.    You have had no appearances                       18   with Mr. Je?
19   cancelled?                                                    19           A.     No.
20         A.     No.                                              20           Q.     Just the e mail you referenced
21         Q.    Have you appeared on any TV or radio              21   earlier regarding the terms of this agreement?

                                                      Page 154                                                             Page 156

 1   shows since the Friday announcement by The Free                1           A.     That was in the April time frame,
 2   Beacon?                                                        2   April, yes, 2018.
 3          A.    I have not.                                       3           Q.     And that's the only communication
 4         Q.     Have you cancelled any interviews on              4   that you have had with him?
 5   your own because of it?                                        5           A.     Correct.
 6          A.    No.                                               6           Q.     Did your editors at The Free Beacon
 7         Q.     Do you have any upcoming meetings or              7   see that communication?
 8   signings in the next few weeks?                                8           A.     No.
 9          A.    I haven't looked at the calendar, but             9           Q.     Did they ask you for it?
10   I probably do.                                                10           A.     No.
11         Q.     Did Mr. Je ask you if book sales                 11           Q.     Why did you choose not to show that
12   would be impacted by your departure from The Free             12   to them?
13   Beacon?                                                       13           A.     They weren't interested in hearing or
14          A.    No.                                              14   seeing about anything.
15         Q.     Did he express any concern about your            15           Q.     Why do they believe Mr. Je was
16   ability to pay him back?                                      16   connected to Mr. Guo?
17          A.    No.                                              17                MS. CLINE: Objection, foundation.
18         Q.     Did he ask you for a specific date               18                THE WITNESS: I don't know.
19   that the money must be repaid?                                19   BY MS. LUETKEMEYER:
20          A.    No.                                              20           Q.     Do you know how they found out Mr. Je
21         Q.     How confident are you that you can               21   was the source of the funding?

                                                      Page 155                                                             Page 157

                                                                                                      40 (Pages 154 to 157)
                                                             Bill Gertz
                                                          October 15, 2019
        Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 41 of 44

                                                   Atkinson-Baker, Inc.
                                                     www.depo.com

 1           A.    I guess it would have been Friday               1          Q.     Did you ever give him permission to
 2   the Friday, or two or three Fridays ago.                      2   publish or talk about you on Guo Media?
 3         Q.      Any idea why they waited to announce            3           A.     I'm sorry?
 4   it until this Friday?                                         4          Q.     Did you speak with Mr. Guo about him
 5           A.    I do not know.                                  5   using your name on Guo Media; did he ever ask for
 6         Q.      Did they tell you they were going to            6   permission to do so?
 7   make a public statement on their website?                     7           A.     No.
 8           A.    Yes.                                            8          Q.     Are you aware that you have ever been
 9         Q.      Did you have any input into what that           9   mentioned on Guo Media?
10   statement said?                                              10           A.     I don't know.
11           A.    No.                                            11          Q.     How often do you, if ever, tune in to
12         Q.      Did you object to it?                          12   Guo Media and look at the videos?
13           A.    No.                                            13           A.     Occasionally, if there is a video
14         Q.      Did they give you an advance copy of           14   that has been translated into English, if someone
15   what it would say?                                           15   tweets about it or something.
16           A.    Yes.                                           16          Q.     Occasionally, they will have
17         Q.      And that was over e mail?                      17   subtitles at the bottom in English?
18           A.    Um hum.                                        18           A.     Yes.
19         Q.      Did you speak with Mr. Guo about this          19          Q.     Did you ever appear with Guo on one
20   incident with The Free Beacon?                               20   of his videos?
21           A.    I did not.                                     21           A.     No.

                                                       Page 162                                                           Page 164

 1           Q.     Do you know if he is aware of it?              1         Q.     Did he ever ask you to?
 2           A.     I do not.                                      2          A.    No.
 3           Q.     Did The Free Beacon editors ask you            3         Q.     Are you familiar are Ming Jing Media,
 4   for your bank records?                                        4   Mirror Media?
 5           A.     No.                                            5          A.    I think it is a dissident Chinese
 6           Q.     Are you familiar with Guo Media?               6   publication in New York, but I am not certain.
 7           A.     Yes.                                           7         Q.     Do you know of any PR firms or social
 8           Q.     And what is it?                                8   media firms Mr. Guo has hired?
 9           A.     I believe it's the platform that               9          A.    I do not.
10   Mr. Guo uses for his presentations, and talks, and           10         Q.     Do you know of any PR firms or social
11   speeches.                                                    11   media firms that the Rule of Law Foundation has hired?
12           Q.     Like on You Tube, and things like             12          A.    I do not.
13   that?                                                        13         Q.     What about the Rule of Law Society?
14           A.     I believe it's a website.                     14          A.    I don't know.
15           Q.     Okay. And what's the purpose of it?           15         Q.     Have you ever heard of the firm BLJ
16                MS. CLINE: Objection, foundation.               16   Worldwide, a firm known as Brown, Lloyd, and James?
17                THE WITNESS: It's a place for him to            17          A.    I have not.
18   give speeches and talks.                                     18         Q.     Has Mr. Guo ever talked to you about
19   BY MS. LUETKEMEYER:                                          19   his media plan?
20           Q.     To get his message out?                       20          A.    No.
21           A.     Yes.                                          21         Q.     Do you know of any other research

                                                       Page 163                                                           Page 165

                                                                                                       42 (Pages 162 to 165)
                                                          Bill Gertz
                                                       October 15, 2019
          Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 42 of 44

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1   to you?                                                           1         Q.       Do you know if those are American
 2            A.    Yes.                                               2   citizens?
 3            Q.    You said there have been two Rule of               3          A.      Yes. Yes, I mean      I'm trying to
 4   Law Society phone conferences, correct, that you can              4   remember. I honestly can't recall and I don't want to
 5   recall?                                                           5   speculate.
 6            A.    Yes.                                               6         Q.       Do you recall if they are men or
 7            Q.    And you said there were maybe two or               7   women?
 8   three other people on those calls beside you and                  8          A.      I think they are women.
 9   Mr. Bannon?                                                       9         Q.       Do you know if one of them is named
10            A.    Yes.                                              10   Karen Mitchello?
11            Q.    How long did those calls                          11          A.      Yes.
12   approximately last?                                              12         Q.       Do you know, is Evette Wong one of
13            A.    Maybe 20 minutes.                                 13   them?
14            Q.    Do you recall who did the bulk of the             14          A.      No.
15   talking?                                                         15         Q.       Have you ever met Karen Mitchello in
16            A.    I do not.                                         16   person?
17            Q.    And is there an e mail chain or a                 17          A.      Yes.
18   list serve where you can all communicate with one                18         Q.       And Who is Karen Mitchello?
19   another?                                                         19          A.      I believe she is an assistant to
20            A.    I don't recall how the communication              20   someone in Guo Media perhaps.
21   is. It might be an e mail. It might be a text. I                 21         Q.       And where did you meet her?

                                                           Page 170                                                            Page 172

 1   don't know.                                                       1          A.     I met her at the Rule of Law Building
 2         Q.      You just receive a call in number and               2   in New York. They have a building for the Rule of Law
 3   you call it?                                                      3   Society meetings.
 4         A.      Yes.                                                4         Q.      And so the meetings are at a
 5         Q.      And you don't have any inclination of               5   building, but they are on the phone?
 6   the other two members of that society?                            6          A.     Well, they are held there for people
 7         A.      I don't.                                            7   that are there, or they are on the phone. That's how
 8         Q.      You were on the phone with them                     8   they do it. So people that are in the building are
 9   twice?                                                            9   there, and people who call in.
10         A.      It would have been twice, it would                 10         Q.      Did you call in or were you present
11   have been once.                                                  11   at the building?
12         Q.      Was Kyle Bass one of the other                     12          A.     I think I called in. I can't really
13   members of that society?                                         13   remember. I remember being in the building, but I
14         A.      No.                                                14   don't remember being in for a meeting. It's just not
15         Q.      He is a member of the foundation, to               15   clear to me.
16   your knowledge?                                                  16         Q.      When you were in the building, that's
17         A.      I believe it's the foundation.                     17   when you met Karen Mitchello?
18         Q.      Okay. But the society has two                      18          A.     Yes.
19   unnamed members you can't recall, you and Mr. Bannon,            19         Q.      Do you know whether she is also
20   correct?                                                         20   involved in Mr. Quo's other businesses?
21         A.      Yes.                                               21               MS. CLINE: Objection to form.

                                                           Page 171                                                            Page 173

                                                                                                       44 (Pages 170 to 173)
                                                              Bill Gertz
                                                           October 15, 2019
         Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 43 of 44

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1   in this case?                                                  1         Q.      Did you contact Mr. Hann in the last
 2           A.    No.                                              2   week and ask him to reach out to Mr. Waller and
 3           Q.    Have you had a conversation with                 3   Ms. Wallop about this deposition?
 4   Mr. Je about paying for your lawyer in this case?              4          A.     No.
 5           A.    No.                                              5         Q.      Would you be surprised to know that
 6           Q.    Do you know what year Mr. Guo was                6   he says that he talked to you about it on Sunday?
 7   born?                                                          7          A.     He called me on Sunday and asked me
 8           A.    I do not.                                        8   if I needed help. And I said I don't need help, I had
 9           Q.    Are you aware there is some dispute              9   a lawyer.
10   about his actual birth date?                                  10         Q.      Did he tell you he would be
11           A.    I am not aware.                                 11   communicating with Mr. Waller and Ms. Wallop about it?
12           Q.    Have you ever talked to him about his           12          A.     No.
13   early years in China?                                         13         Q.      So it would be surprising for you to
14           A.    No.                                             14   hear about that?
15           Q.    You spoke very briefly about you                15               MS. CLINE: Objection to form.
16   meeting Mr. Quo's daughter?                                   16         Q.      Have you ever heard of Celestial
17           A.    Yes.                                            17   Holdings?
18           Q.    Where does she live?                            18          A.     No.
19           A.    I don't know.                                   19         Q.      Just one second. Did you review the
20           Q.    Did you speak with her when you met             20   subpoena for documents that we sent you before this
21   her at his house?                                             21   deposition?


                                                        Page 178                                                                Page 180

 1         A.     Just an introduction.                             1           A.     Yes.
 2         Q.     Did Mr. Guo ever provide you with any             2          Q.      And how did you conduct a search for
 3   other documents that Strategic Vision, Ms. Wallop, or          3   responsive documents?
 4   Mr. Waller have produced to him?                               4           A.     I searched for e mail and text
 5         A.     No.                                               5   messages.
 6         Q.     Just that one packet that we                      6          Q.      And the e mail from Ms. Wallop that
 7   discussed?                                                     7   you produced is the only e mail you had?
 8         A.     Which packet? He didn't give it to                8           A.     Yes.
 9   me. He showed it to me.                                        9                MS. KROPF: The only e mail he has
10         Q.     Did he ever show you any other                   10   responsive to the request that we negotiated out of
11   documents?                                                    11   the five categories.
12         A.     No.                                              12                MS. LUETKEMEYER: Correct. In the
13         Q.     So he showed it to you, then he took             13   revised letter that we sent, yes.
14   it back?                                                      14          Q.      Have you discussed today's deposition
15         A.     He showed it in front of me, yes.                15   with anyone else besides your Counsel and the people
16         Q.     Did you ever discuss those documents             16   that we discussed at the beginning of the meeting?
17   with anyone else?                                             17           A.     No.
18         A.     No.                                              18          Q.      About how much have you been paid in
19         Q.     Did you ever use them in your                    19   speaking fees or honoraria since 2017?
20   reporting?                                                    20           A.     I have no idea.
21         A.     No.                                              21          Q.      Can you estimate?

                                                        Page 179                                                                Page 181

                                                                                                         46 (Pages 178 to 181)
                                                           Bill Gertz
                                                        October 15, 2019
        Case 1:18-cv-02185-LJL Document 281-9 Filed 04/27/20 Page 44 of 44

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1             THE VIDEOGRAPHER: We are going off the
 2   record at 2:53 p.m., and this concludes today's
 3   testimony of Bill Gertz. The total number of media
 4   units used was two.
 5          (The deposition concluded at 2:53 p.m.)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21


                                                     Page 186

 1              CERTIFICATION OF NOTARY
 2         I, Jackie Smith, the officer before whom the
 3   foregoing deposition was taken, do hereby certify that
 4   witness whose testimony appears in the foregoing
 5   deposition was duly sworn by me; that the testimony of
 6   said witness was taken by me stenographically and
 7   thereafter reduced to typewriting; that said
 8   deposition is a true record of the testimony given by
 9   said witness; that I am neither counsel for, related
10   to, or employed by any of the parties to the action in
11   which this deposition is taken; and further, that I am
12   not a relative or employee of any attorney employed
13   by the parties thereto, nor financially or otherwise
14   interested in the outcome of the action.
15        __________________
16         Jackie Smith
17         Notary Public
18   My Commission Expires: 3-30-2020
19
20
21


                                                     Page 187

                                                                           48 (Pages 186 to 187)
                                                        Bill Gertz
                                                     October 15, 2019
